Exhibit 10.10

PURCHASE AGREEMENT

by and between

FMC TECHNOLOGIES, INC.

DIRECT DRIVE SYSTEMS, INC.,

THE SELLERS

and

THE SELLERS’ REPRESENTATIVE

Dated September 9, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I     DEFINED TERMS    1

Section 1.1.

   Defined Terms    1 ARTICLE II    PURCHASE AND SALE OF SHARES    1

Section 2.1.

   Sale of Shares    1

Section 2.2.

   Closing    2

Section 2.3.

   Purchase Price Adjustment    2

Section 2.4.

   Closing Deliveries    3

Section 2.5.

   Warrants    5

Section 2.6.

   Options    6

Section 2.7.

   Withholding    6 ARTICLE III    REPRESENTATIONS AND WARRANTIES PERTAINING TO
THE COMPANY AND THE SELLERS    6

Section 3.1.

   Incorporation; Existence; Good Standing; Power and Authority; Qualification
   6

Section 3.2.

   Due Execution; Binding Obligation    7

Section 3.3.

   Certificate of Incorporation, Bylaws and Minutes    7

Section 3.4.

   Capitalization; Sellers’ Ownership of Shares    8

Section 3.5.

   No Conflict    9

Section 3.6.

   Title to and Condition of Assets    10

Section 3.7.

   Consents    10

Section 3.8.

   Financial Statements    10

Section 3.9.

   No Undisclosed Liabilities    11

Section 3.10.

   Litigation, Claims or Disputes    11

Section 3.11.

   Legal Compliance    11

Section 3.12.

   Permits    11

Section 3.13.

   No Brokers    11

Section 3.14.

   Absence of Questionable Payments    11

Section 3.15.

   Real Estate    12

Section 3.16.

   Customers, Vendors and Suppliers    12

Section 3.17.

   Environmental, Health and Safety    12

Section 3.18.

   Insurance    12

Section 3.19.

   Borrowings, Guarantees, Bank Accounts    13

Section 3.20.

   Taxes    13

Section 3.21.

   Intellectual Property    14

Section 3.22.

   Employees and Labor Matters    18

Section 3.23.

   Employee Benefit Plans    19

Section 3.24.

   Material Contracts    22

Section 3.25.

   Disclosure    23

Section 3.26.

   Transactions with Directors, Officers, Affiliates, etc.    23

Section 3.27.

   Absence of Changes    23

Section 3.28.

   HSR    24

 

i



--------------------------------------------------------------------------------

ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF BUYER    24

Section 4.1.

   Incorporation, Existence, Authority and Binding Obligation    24

Section 4.2.

   No Conflict    24

Section 4.3.

   Brokers    25 ARTICLE V    ADDITIONAL COVENANTS    25

Section 5.1.

   Conduct of Business Prior to the Closing    25

Section 5.2.

   Books and Records    26

Section 5.3.

   Tax Matters    26

Section 5.4.

   Release and Termination    28

Section 5.5.

   Use of Name    29

Section 5.6.

   Governmental Consents    29

Section 5.7.

   Consents and Notices    30

Section 5.8.

   Instructions Regarding Payments from Escrow Account    30

Section 5.9.

   Employee and Benefit Matters    31

Section 5.10.

   No Transfer, Exercise or Conversion    31

Section 5.11.

   Joinder    31

Section 5.12.

   Conversion of Preferred Stock; Stockholders Agreement    31

Section 5.13.

   Further Assurances    32 ARTICLE VI    CONDITIONS TO THE CLOSING    32

Section 6.1.

   Conditions to Obligations of the Sellers    32

Section 6.2.

   Conditions to Obligations of Buyer    33 ARTICLE VII    INDEMNIFICATION    35

Section 7.1.

   Loss Defined; Indemnities    35

Section 7.2.

   Indemnification by Sellers    35

Section 7.3.

   Indemnification by Buyer    36

Section 7.4.

   Procedures for Indemnification    36

Section 7.5.

   Escrow    37

Section 7.6.

   Survival Limitation    38

Section 7.7.

   Limitations on Indemnification and Payment of Damages    39

Section 7.8.

   Cap    39

Section 7.9.

   Exclusive Remedy    40

Section 7.10.

   Characterization of Indemnification Payments    40 ARTICLE
VIII    TERMINATION, AMENDMENT AND WAIVER    40

Section 8.1.

   Termination    40

Section 8.2.

   Effect of Termination    41

Section 8.3.

   Waiver    41 ARTICLE IX    GENERAL PROVISIONS    41

Section 9.1.

   Expenses    41

Section 9.2.

   Notices    42

Section 9.3.

   Certain Interpretative Matters    42

Section 9.4.

   Severability    43

Section 9.5.

   Entire Agreement    43

 

ii



--------------------------------------------------------------------------------

Section 9.6.

   Assignment    43

Section 9.7.

   No Third-Party Beneficiaries    43

Section 9.8.

   Amendment; Waiver    43

Section 9.9.

   Governing Law    43

Section 9.10.

   Counterparts    44

Section 9.11.

   Restriction on Disclosure of Agreement Terms    44

Section 9.12.

   Dispute Resolution    44

Section 9.13.

   Confidentiality and Publicity    44

Section 9.14.

   Sellers’ Representative    45

Section 9.15.

   Specific Performance    45

Section 9.16.

   Fraud    45

 

Exhibits      Exhibit A    Defined Terms Exhibit B    Form of Escrow Agreement
Exhibit C    Form of Resignation Exhibit D    Form of Services Agreement
Exhibit E    Form of Joinder Agreement Schedules      Disclosure Schedule -
Attached

 

iii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

This PURCHASE AGREEMENT (this “Agreement”) is made and entered into this 9th day
of September, 2009, by and between FMC TECHNOLOGIES, INC, a corporation
organized under the laws of Delaware (“Buyer”), DIRECT DRIVE SYSTEMS, INC., a
corporation organized under the laws of Delaware (the “Company”), each
stakeholder in the Company signatory to this Agreement or otherwise added to
this Agreement by execution and delivery of the Joinder Agreement pursuant to
Section 5.11 (individually a “Seller” and collectively, the “Sellers”) and
Vatche Artinian as the Sellers’ Representative (as defined herein).

WITNESSETH

WHEREAS, the Sellers desire to sell and assign to Buyer, and Buyer desires to
purchase and accept from the Sellers, all of the Sellers’ right, title and
interest in and to all of the issued and outstanding capital stock of the
Company, and all options, warrants or other securities exercisable or
convertible into capital stock of the Company, on the terms set forth in this
Agreement.

NOW, THEREFORE, the parties hereby agree as follows:

ARTICLE I

DEFINED TERMS

Section 1.1. Defined Terms.

The location of terms defined in the body of this Agreement is set forth in
Exhibit A. Capitalized terms used and not defined in the body of this Agreement
are defined in Exhibit A.

ARTICLE II

PURCHASE AND SALE OF SHARES

Section 2.1. Sale of Shares.

Subject to the terms and conditions of this Agreement:

(a) the Sellers shall sell and deliver to Buyer, and Buyer shall purchase and
receive from the Sellers, all of the Sellers’ right, title and interest in and
to the Shares, Options and Warrants; and

(b) the Company shall discharge the indebtedness and certain other liabilities
of the Company as set forth herein, for an aggregate purchase price of One
Hundred Twenty Million Dollars ($120,000,000) (the “Base Purchase Price”),
subject to adjustment pursuant to Section 2.3 (as adjusted, the “Purchase
Price”) and payable in accordance with Section 2.4(b)(i). The Company shall
distribute the cash and cash equivalents (in each case as classified in
accordance with GAAP) of the Company (but not the Restricted Cash, which will be
retained by the Company at the Closing and become a part of the Holdback Amount)
to the Sellers immediately prior to the Closing.

 

1



--------------------------------------------------------------------------------

Section 2.2. Closing.

The closing of the transactions provided for in this Agreement will take place
at the offices of Vinson & Elkins L.L.P. at 1001 Fannin Street, Suite 2500,
Houston, Texas 77002, (the “Closing”) at 10:00 a.m. (local time) as soon as
reasonably practicable but in no event later than five business days following
the date on which the conditions specified in Article VI (other than the
conditions by which their terms are only capable of being satisfied on the
Closing Date) have been satisfied or waived, or at such other time and place as
the parties may agree (the “Closing Date”). Notwithstanding the foregoing, in no
event shall the Closing occur prior to October 30, 2009 unless otherwise agreed
in writing by Buyer.

Section 2.3. Purchase Price Adjustment.

(a) The parties hereto acknowledge that the Base Purchase Price has been based
in part on the Company having a minimum Net Working Capital as of the Closing
Date equal to Negative One Million One Hundred Thousand Dollars ($-1,100,000)
(the “Net Working Capital Threshold”). For purposes of this Agreement, “Net
Working Capital” means the consolidated amount of Current Assets less Current
Liabilities of the Company, as of the Closing Date.

(b) Within 30 days after the Closing Date, Buyer shall prepare in accordance
with GAAP and deliver to the Sellers’ Representative a balance sheet of the
Company as of the Closing Date, which shall set forth the Company’s Net Working
Capital as of the Closing Date (“Closing Date Net Working Capital”). If within
15 days following such delivery, the Sellers’ Representative has not delivered
to Buyer written notice (the “Dispute Notice”) of any disputes with the
calculation of the Closing Date Net Working Capital (such Dispute Notice must
contain a statement describing in reasonable detail the basis of such dispute),
then the Closing Date Net Working Capital will be binding and conclusive on the
parties hereto. If the Sellers’ Representative delivers the Dispute Notice
within such 15 day period, and the Sellers’ Representative and Buyer are unable
to reach a mutual determination of the Closing Date Net Working Capital within
30 days after receipt by Buyer of the Dispute Notice, then any such matters
remaining in dispute with respect to the calculation of the Closing Date Net
Working Capital shall be referred to KPMG LLP (or if KPMG LLP is unable to serve
in such capacity, then another “big four” public accounting firm mutually
acceptable to the Sellers’ Representative and Buyer) (the “Accountants”), for
determination. Each of the Sellers’ Representative and Buyer will:

(i) furnish to the Accountants such work papers and other documents and
information relating to the disputed determination as the Accountants may
request and are available to the Sellers’ Representative and Buyer; and

(ii) be afforded the opportunity to present to the Accountants any material
relating to the determination and to discuss the determination with the
Accountants. The determination by the Accountants, as set forth in a notice
delivered to both parties by the Accountants, will be binding and conclusive on
such parties, and Buyer and the Sellers

 

2



--------------------------------------------------------------------------------

will each pay 50% of the Accountants’ fees for such determination. Buyer shall
have the right to cause the Sellers’ portion of the payment for the Accountants
to be paid from the Holdback Amount.

(c) If the Closing Date Net Working Capital is greater (less negative) than the
Net Working Capital Threshold, Buyer will pay the difference and the Holdback
Amount to the Sellers in accordance with their individual Escrow Percentage
within five business days after the determination is made, at Buyer’s option, by
check or wire transfer of immediately available funds to the address or account
designated in writing by the Sellers to Buyer at least three business days prior
to the date of payment.

(d) If the Closing Date Net Working Capital is less (more negative) than the Net
Working Capital Threshold, Buyer will offset the difference (the “Net Working
Capital Difference”) against the Holdback Amount and pay any remaining portion,
if any, of the Holdback Amount to the Sellers in accordance with their
individual Escrow Percentage within five business days after the determination
is made, at Buyer’s option, by check or wire transfer of immediately available
funds to the address or bank account designated in writing by the Sellers to
Buyer at least three business days prior to the date of payment; provided that
if the Net Working Capital Difference is greater than the Holdback Amount, Buyer
will be entitled to retain the Holdback Amount and each Seller will pay Buyer
the amount of the difference between the Net Working Capital Difference and
Holdback Amount in accordance with their individual Escrow Percentage within
five business days after the determination is made, or at Buyer’s option, Buyer
may withdraw any or all of such difference from the Escrowed Amount.

Section 2.4. Closing Deliveries.

(a) At the Closing, the Company, the Sellers or the Sellers’ Representative, as
applicable, will deliver to Buyer:

(i) certificates representing all of the outstanding shares of Common Stock,
including the certificates representing all of the outstanding shares of Class A
Preferred Stock and Class B Preferred Stock that as of the Closing will have
been converted into shares of Common Stock in accordance with Section 5.12(a),
together with properly executed stock powers acceptable in form and substance to
Buyer and sufficient to transfer all of each Seller’s right, title and interest
in the Shares to Buyer;

(ii) a certificate executed by a duly authorized officer of the Company
certifying to the satisfaction of the conditions set forth in Section 6.2(b) and
Section 6.2(c);

(iii) a certificate executed by a duly authorized officer of the Company,
setting forth in reasonable detail:

(A) an itemized list of all Transaction Costs;

(B) that all of the outstanding Class A Preferred Stock and Class B Preferred
Stock have been converted into Common Stock prior to the Closing; and

 

3



--------------------------------------------------------------------------------

(C) all amounts necessary to repay in full all indebtedness of the Company
(other than the indebtedness set forth on Schedule 2.4(a)(iii)(C)), including
all interest-bearing obligations of the company, remaining principal amounts
associated with any convertible loans and indebtedness set forth on Schedule
3.19, outstanding as of the Closing Date and the related payment instructions;

(iv) payoff letters acceptable in form and substance to Buyer evidencing the
amount required to pay in full of all outstanding indebtedness of the Company
that will be paid at Closing pursuant to Section 2.4(b)(i)(A), and the release
of all liens thereunder; and

(v) the Escrow Agreement, executed by the Sellers’ Representative, substantially
in the form attached hereto as Exhibit B (as modified pursuant to the request of
the Escrow Agent).

(b) At the Closing, Buyer will deliver:

(i) the Base Purchase Price, payable or withheld as follows:

(A) FIRST, Buyer shall pay all indebtedness of the Company and Transaction Costs
set forth on the certificate delivered pursuant to Section 2.4(a)(iii), by wire
transfer of immediately available funds in such amounts and to such accounts as
are designated on such certificate;

(B) SECOND, Buyer shall pay Eight Million Dollars ($8,000,000) (the “Escrowed
Amount”) to an escrow account administered by J.P. Morgan Chase Bank N.A. (the
“Escrow Agent”) pursuant to an escrow agreement substantially in the form
attached hereto as Exhibit B (as may be modified pursuant to the request of the
Escrow Agent) (the “Escrow Agreement”);

(C) THIRD, Buyer shall withhold cash in the aggregate amount of Eight Hundred
Twenty One Thousand Six Hundred and Seventeen Dollars ($821,617) (such amount
together with the Restricted Cash, the “Holdback Amount”), which will be
disbursed or withheld by Buyer in accordance with the purchase price adjustment
set forth in Section 2.3(d); and

(D) FOURTH, Buyer shall pay the remainder of the Base Purchase Price (after
payment or withholding of all items described in subsections (A) through
(C) (inclusive)) to the Sellers that hold shares of Common Stock, Options or
Warrants as follows:

(i) An “Effective Purchase Price Per Share” will be established as follows: the
sum of the remainder of the Base Purchase Price (after payment or withholding of
all items described in subsections (A) through (C) (inclusive)) PLUS an amount
equal to the aggregate exercise price of all Options and Warrants (without
regard to any vesting requirements), DIVIDED by the total number outstanding
shares of

 

4



--------------------------------------------------------------------------------

Common Stock on a fully diluted basis, including the number of shares of Common
Stock subject to all Options and Warrants (without regard to any vesting
requirements) and the number of shares of Common Stock issuable upon full
conversion of all outstanding shares of Class A Preferred Stock and Class B
Preferred Stock;

(ii) Buyer shall pay each Seller that holds shares of Common Stock an amount
equal to the number of shares of Common Stock held by each such Seller
MULTIPLIED by the Effective Purchase Price Per Share; and

(iii) Buyer shall pay each Seller that holds a Warrant or Option an amount equal
to:

(1) the number of shares of Common Stock subject to all Warrants and Options
held by such Seller (without regard to any vesting requirements) MULTIPLIED by
the Effective Purchase Price Per Share; and LESS

(2) the aggregate exercise price of all such Warrants and Options held by such
Seller (assuming full vesting).

At least three days prior to the Closing, Sellers’ Representative shall provide
Buyer with Schedule 2.4(b)(i)(D), which shall identify all Sellers that will be
paid at closing pursuant to this Section 2.4(b)(i)(D) along with a calculation
of the payment to be made to each such Seller and designating a bank account for
each such Seller.

Buyer shall deliver the amounts payable in accordance with subsections (D) to
the applicable Seller, at Buyer’s option, by check or wire transfer of
immediately available funds to such addresses or bank accounts as are designated
by such Seller to Buyer at least three business days before Closing;

(ii) to Sellers’ Representative, the Escrow Agreement executed by Buyer,
substantially in the form attached hereto as Exhibit B; and

(iii) to Sellers’ Representative, a certificate executed by a duly authorized
officer of Buyer certifying to the satisfaction of the conditions set forth in
Section 6.1(b) and Section 6.1(c).

Section 2.5. Warrants.

Each Seller that holds a Warrant hereby agrees that, upon delivery by Buyer of
the proceeds to which such Seller is entitled pursuant to Section 2.4(b)(i)(D),
all Warrants held by it will automatically, and with no further action required
of any Person, terminate and be cancelled, and cease to represent a right to
acquire any Shares of the Company and be of no further force and effect.

 

5



--------------------------------------------------------------------------------

Section 2.6. Options.

Each Seller that holds an Option hereby agrees that, upon delivery by Buyer of
the proceeds to which such Seller is entitled pursuant to Section 2.4(b)(i)(D),
all Options held by it will automatically, and with no further action required
of any Person, terminate and be cancelled, and cease to represent a right to
acquire any Shares of the Company and be of no further force and effect.

Section 2.7. Withholding.

Notwithstanding anything in this Agreement to the contrary, Buyer will be
entitled to deduct and withhold from the consideration otherwise payable to the
Sellers or any other Person pursuant to this Article II any amounts that Buyer
(or, in the case of the Sellers who hold Options, the Company) is required to
deduct and withhold with respect to payment under any provision of any tax law.
Any Seller that is a foreign person and exempt from U.S. withholding taxes shall
provide an affidavit to such effect to Buyer prior to Closing. If Buyer so
withholds amounts, such amounts will be treated for all purposes of this
Agreement as having been paid to the Sellers or such other Person in respect of
which Buyer made such deduction or withholding.

ARTICLE III

REPRESENTATIONS AND WARRANTIES PERTAINING

TO THE COMPANY AND THE SELLERS

Each Seller, jointly and severally (except that the representation set forth in
Sections 3.1 through 3.5 (inclusive) solely with respect to each Seller shall be
made by such Seller on a several, not joint, basis), represents and warrants as
of the date hereof and as of the Closing Date to Buyer as follows:

Section 3.1. Incorporation; Existence; Good Standing; Power and Authority;
Qualification.

Each of the Company and each Seller (if not a natural Person) is a corporation
or other business entity duly organized, validly existing and in good standing
under the Laws of its jurisdiction of incorporation or organization, with full
power and authority to conduct its business as it is now being conducted, to own
or use the properties and assets that it purports to own or use, and each of the
Company and each Seller has the full power, authority and legal capacity to
execute, deliver and perform its obligations under, and to consummate the
transactions contemplated by this Agreement and each other Transaction Document
to which it is a party. The execution and delivery of this Agreement and the
other Transaction Documents to which the Company or any Seller is a party and
the performance of the transactions contemplated hereby and thereby have been
duly and validly approved by such action necessary on behalf of the Company or
such Seller. This Agreement and the transactions contemplated hereby have been
approved by written consent (the “Written Consent”) by the Requisite
Stockholders (as defined in the Stockholders Agreement), including holders of at
least 55% of the shares of Class B Preferred Stock, as an Approved Sale (as
defined in the Stockholders Agreement). The Company is duly authorized,
qualified or licensed to do business as a foreign

 

6



--------------------------------------------------------------------------------

corporation in each jurisdiction in which the carrying on of its business as now
conducted so requires, except where the failure to be so qualified would not be
reasonably expected to have a material adverse effect on the Company.

Section 3.2. Due Execution; Binding Obligation.

This Agreement and each other Transaction Document to which each Seller and the
Company is a party has been or will be duly executed and delivered by each of
the Company and each Seller, and (assuming due authorization, execution and
delivery by each other party hereto and thereto) constitutes the legal, valid
and binding obligations of each Seller and the Company, enforceable against each
Seller and the Company in accordance with its terms, except as such
enforceability may be limited by Laws affecting creditors’ rights or general
principals of equity. True and complete copies, certified by an authorized
officer of the Company, of the resolutions adopted by the Company’s board of
directors, authorizing and ratifying the execution, performance and delivery of
this Agreement and each other Transaction Document to which it is a party and
the consummation of the transactions contemplated hereby and thereby, are
attached as Schedule 3.2.

Section 3.3. Certificate of Incorporation, Bylaws and Minutes.

The Company has delivered to Buyer certified copies of the certificate of
incorporation and bylaws of the Company, each as amended to the date hereof, and
the minute book containing all of its directors’ and stockholders’ meetings
through the date hereof. The Company’s stock books have been provided for
Buyer’s review and fully reflect all material actions of the Company’s board of
directors and stockholders as of the date hereof. The following sets forth the
current officers and directors of the Company:

Officers

 

Name    Title Kevin McGlensey    President and Chief Executive Officer Dennis
Strouse    Chief Operating Officer Michael Dyar    Chief Financial Officer

Board of Directors

Vatche Artinian (Chairman of the Board)

Kevin McGlensey

Patrick McMullen

Jens Christian Mathiesen

Peter Cooper

Leif Andre Skare

Even Bakke

 

7



--------------------------------------------------------------------------------

Section 3.4. Capitalization; Sellers’ Ownership of Shares.

(a) The authorized capital stock of the Company consists of (i) 40,000,000
shares of common stock, $0.001 par value per share (the “Common Stock”), of
which 10,922,458 shares are issued and outstanding, and (ii) 23,939,475 shares
of preferred stock, $0.001 per share (the “Preferred Stock”), 15,000,000 of
which are designated class A preferred stock (“Class A Preferred Stock”),
13,291,366 of which are issued and outstanding, and 8,939,475 of which are
designated class B preferred stock (“Class B Preferred Stock”), all of which are
issued and outstanding. No Shares are issued, outstanding and not vested under
the “Stock Issuance Program” provided in the Company’s 2006 Stock Option/Stock
Issuance Plan (the “2006 Plan”), and no Shares are issued, outstanding and not
vested as of the date hereof pursuant to the exercise of stock options granted
under the “Option Grant Program” provided in the 2006 Plan. Schedule 3.4(a) sets
forth a true and complete list of the record and beneficial owners of all the
issued and outstanding shares of Common Stock, Class A Preferred Stock and Class
B Preferred Stock (collectively, the “Shares”), showing the number of shares of
Common Stock, Class A Preferred Stock and Class B Preferred Stock held by each
such owner. Other than the Shares set forth on Schedule 3.4(a), no other shares
of capital stock of the Company are issued and outstanding.

(b) All outstanding Shares are duly authorized, validly issued, fully paid and
non-assessable, and are not subject to and were not issued in violation of any
rights, preemptive or otherwise, purchase option, call or right of first refusal
or similar right. No shares of Common Stock or Preferred Stock are held in
treasury of the Company.

(c) Except for:

(i) the conversion privileges of the Class A Preferred Stock and the Class B
Preferred Stock;

(ii) up to 2,767,813 shares of Common Stock issuable to employees, officers,
directors and consultants of the Company pursuant to options outstanding as of
the date hereof (the “Options”) under the 2006 Plan;

(iii) warrants to acquire up to 2,142,252 shares of Common Stock (the
“Warrants”); and

(iv) the convertible promissory notes set forth on Schedule 3.4(c) (the
“Convertible Debt”);

there are no outstanding options, rights, warrants, scrip or other rights,
contracts or commitments for the issuance or sale by the Company, whether
contingent or otherwise, to acquire, sell or issue shares of capital stock of
the Company, and there are no securities of the Company convertible into or
exchangeable for any shares of capital stock of the Company (whether issued,
treasury or issued and outstanding), and there are no agreements or arrangements
not yet fully performed which would result in any of the foregoing. Schedule
3.4(c) sets forth a true and complete listing of: each holder of an Option, the
number of shares of Common Stock issuable pursuant to each Option, the vesting
schedule of each Option and the exercise price for each share of Common Stock
issuable pursuant to each Option; each holder of a Warrant, the number

 

8



--------------------------------------------------------------------------------

of shares of Common Stock issuable pursuant to each Warrant and the strike price
per share of each Warrant; and each holder of the Convertible Debt and the
principal amount of the Convertible Debt held by such holder.

(d) Each Seller is the holder of record and owns beneficially that number of
shares of Common Stock, Class A Preferred Stock, Class B Preferred Stock, and
shares issuable pursuant to the exercise of the Options, Warrants and
Convertible Debt (to the extent applicable) set forth opposite such Seller on
Schedule 3.4(a) hereto, free and clear of all liens. The Sellers own all of the
Shares, the Options and the Warrants. At the Closing, each Seller will transfer
to Buyer valid, good, marketable and indefeasible title to the Shares, the
Options and the Warrants owned by such Seller free and clear of any mortgage,
lien, pledge, charge, security interest, proxies, pledges, purchase
arrangements, stockholders’ agreement, voting agreements, restrictions,
redemption agreements or encumbrance of any kind.

(e) All shares of Common Stock, Class A Preferred Stock, Class B Preferred
Stock, Options, Warrants and the Convertible Debt and all other rights,
including contingent rights, to acquire capital stock or other securities of the
Company have been issued in compliance with all applicable Laws.

(f) The Company has no subsidiaries, either partially or wholly owned, and does
not otherwise own or control, directly or indirectly, any equity interest in, or
any security convertible into an equity interest in, any corporation,
partnership, limited liability company, association or other business entity.
There are no outstanding obligations of the Company to provide funds or make any
investment (in either case, in the form of a loan, capital contribution,
purchase of an interest (whether from the issuer or another Person) or
otherwise) in, any other Person.

Section 3.5. No Conflict.

Except as set forth on Schedule 3.5, the execution, delivery and performance of
this Agreement by each of the Company and each Seller and any other Transaction
Document to which it is a party and the consummation of the transactions
contemplated hereby and thereby, do not and will not:

(a) conflict with or violate the certificate of incorporation or bylaws of the
Company or the organizational documents of any Seller (if applicable);

(b) conflict with or violate in any material respect any Law or Order applicable
to any Seller, the Company or any of the Company’s assets;

(c) result in any breach of, or constitute a default (or event which with the
giving of notice or lapse of time, or both, would become a breach or default)
under, or give to others any rights of termination, rescission, amendment,
acceleration or cancellation of, any material note, bond, mortgage, indenture,
contract, agreement, lease, license, Permit or other instrument relating to any
of the Company’s assets or any of the Shares or to which the Company or any
Seller is a party or is bound or by which any of the Company’s assets or any
Shares are bound or affected; or

 

9



--------------------------------------------------------------------------------

(d) result in the creation of any pledge, lien, collateral assignment, security
interest, mortgage, deed of trust, title retention, conditional sale or other
security arrangement, or any license, Order or charge, or any adverse claim of
title, ownership or use, or agreement of any kind restricting transfer, or any
other encumbrance whatsoever on the Company, the assets of the Company or any of
the Shares.

Section 3.6. Title to and Condition of Assets.

(a) Except as set forth on Schedule 3.6(a), the Company owns or has the right to
use all of the Purchased Assets. The Company has good and marketable title in
and to all the Purchased Assets and the Purchased Assets are free and clear of
all encumbrances whatsoever. Except for those licenses set forth in Schedule
3.6(a), none of the Purchased Assets is licensed from or to any third party.

(b) Schedule 3.6(b) sets forth a list of all individuals not employed by the
Company that provide any service or support, whether pursuant to an oral or
written agreement or arrangement or otherwise, to the Company in connection with
the operation of the Company’s business and whose service or support are
necessary for the continued operation of the Company’s business as it is
currently operated.

Section 3.7. Consents.

Except as set forth on Schedule 3.7, no consent, Permit, Order, waiver,
registration, filing or notice is required to be obtained from any governmental
authority or third party or given by the Company or any Seller in connection
with the execution, performance and delivery by the Company or any Seller of
this Agreement and any other Transaction Documents to which it is a party and to
consummate the transactions contemplated hereby or thereby.

Section 3.8. Financial Statements.

(a) Attached hereto as Schedule 3.8 are copies of:

(i) the Company’s audited financial statements (consisting of a balance sheet
and statements of operations, stockholders’ equity (deficit) and cash flows) for
the years ended December 31, 2006, 2007 and 2008, and the notes thereto, and

(ii) the Company’s unaudited financial statements (consisting of a balance sheet
(the “Balance Sheet”) and statements of operations, stockholders’ equity
(deficit) and cash flows) for the six-month period ended June 30, 2009
(collectively with the financial statements described in subsection (i), the
“Financial Statements”).

(b) The Financial Statements of the Company have been prepared in accordance
with GAAP, applied on a consistent basis throughout the periods covered thereby,
and present fairly and accurately the financial condition and results of
operations of the Company as of or at such dates and for the time periods
indicated therein.

(c) The accounting books of the Company previously made available to Buyer are
true and complete in all material respects.

 

10



--------------------------------------------------------------------------------

Section 3.9. No Undisclosed Liabilities.

Except as set forth on Schedule 3.9, the Company has no liability, commitment or
obligation of any nature (and there is no basis for any present or future
action, suit, proceeding, hearing, investigation, charge, complaint, claim or
demand against the Company giving rise to any liability), other than
(a) liabilities disclosed in the Balance Sheet and (b) liabilities which have
arisen since June 30, 2009, in the ordinary course of business in a manner
consistent with past practice.

Section 3.10. Litigation, Claims or Disputes.

There are no claims, disputes, actions, suits, investigations or proceedings of
any nature pending or, or to the Knowledge of the Company or the knowledge of
any Seller, threatened, at law or in equity, against the Company, its properties
or any of its officers or directors in their capacity as such, nor, to the
Knowledge of the Company or the knowledge of any Seller, is there any reasonable
basis therefor. There are no pending or, to the Knowledge of the Company or the
knowledge of any Seller, threatened arbitration, court, governmental department,
commission, board or agency actions that may adversely affect, contest or
challenge the Company’s authority, right or ability to conduct its business or
operations or perform the Company’s or any Seller’s obligations under this
Agreement or any other Transaction Document or the ability of any Seller to sell
or convey the Shares to Buyer.

Section 3.11. Legal Compliance.

The Company has complied and is in compliance with all applicable Laws in all
material respects, including those related to all taxes of any kind whatsoever.

Section 3.12. Permits.

Schedule 3.12 sets forth all Permits held by the Company and used in the
operation of its business. All of such Permits are valid and in full force and
effect and the Company is not in default, and no condition exists that with
notice or lapse of time or both would constitute a default, under any of such
Permits. No Permits, other than those Permits set forth on Schedule 3.12, are
currently required to be held by the Company under any Material Contract, under
any material applicable Law or for the full conduct of the Company’s business or
operations in compliance with any material applicable Law.

Section 3.13. No Brokers.

Except as set forth on Schedule 3.13, no broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement or any other Transaction
Document based upon arrangements made by or on behalf of the Company, any Seller
or any of their respective affiliates.

Section 3.14. Absence of Questionable Payments.

Neither the Company nor, to the Knowledge of the Company, any current or former
director, officer, agent, employee or any other Person acting on behalf of the
Company, has used

 

11



--------------------------------------------------------------------------------

any corporate or other funds for unlawful contributions, payments, gifts or
entertainment, or made any other unlawful expenditures relating to political
activity or for any other purpose to any foreign or domestic government official
or others. Neither the Company nor, to the Knowledge of the Company, any current
or former director, officer, agent, employee or any other Person acting on
behalf of the Company, has accepted or received any unlawful contributions,
payments, gifts or expenditures.

Section 3.15. Real Estate.

The Company does not own any real property. Schedule 3.15 contains a true and
complete list of and briefly describes all real property leased by the Company.
A true and complete copy of the leases related to such leased property has been
provided to Buyer and such leases are in full force and effect and the Company
owes no penalties thereunder. The Company has a valid leasehold interest in each
parcel of leased real property. To the Knowledge of the Company, no event has
occurred that constitutes, or that with the giving of notice or the passage of
time or both would constitute, a material default under any of such leases by
the Company or by Buyer after the Closing or by any other party to any of such
leases.

Section 3.16. Customers, Vendors and Suppliers.

Except as set forth on Schedule 3.16, to the Knowledge of the Company, there is
no present intent of any significant customer, vendor or supplier of the
business of the Company to discontinue or substantially alter its relationship
as such with the Company or Buyer upon consummation of the transactions
contemplated hereby.

Section 3.17. Environmental, Health and Safety.

The Company has complied in all material respects with any and all applicable
environmental, health and safety Laws and Orders regarding the production,
handling, treatment and disposal of toxic chemicals, materials and hazardous
waste. The Sellers have delivered to Buyer all known internal and external
environmental audits, assessments, reports, studies, documents and
correspondence on environmental matters relating to the Company and the Company
is in compliance in all material respects with applicable Laws relating to
health, safety or the environment.

Section 3.18. Insurance.

Schedule 3.18 sets forth all of the policies of insurance now in effect covering
the assets, properties and business of the Company and all products liability
insurance maintained by the Company, and true and complete copies of each policy
have been provided to Buyer. Such policies are in full force and effect as of
the date hereof and will continue to be in full force and effect after the
Closing until their ordinary expiration date. The Company has not received
notice from any insurance carrier of any intention to terminate such policies.
Except as set forth on Schedule 3.18, no claims are pending under any such
policies and all premiums due and payable have been paid.

 

12



--------------------------------------------------------------------------------

Section 3.19. Borrowings, Guarantees, Bank Accounts.

(a) Schedule 3.19 identifies all agreements and undertakings pursuant to which
the Company:

(i) is borrowing or is entitled to borrow any money, including capital leases,
letters of credit, obligations to pay deferred or contingent amounts and any
other indebtedness;

(ii) is lending or has committed itself to lend any money; or

(iii) is a guarantor or surety with respect to the obligations of any Person.

(b) Schedule 3.19 also identifies all bank accounts used in connection with the
operations of the Company, whether or not such accounts are held in the name of
the Company, lists the respective signatories, and lists the names of all
Persons holding a power of attorney from the Company with a summary statement of
the terms thereof. True and complete copies of all the written agreements set
forth on Schedule 3.19 have been delivered to Buyer.

Section 3.20. Taxes.

(a) The Company has filed all tax returns that it was required to file under
applicable Laws. All such tax returns were true and complete in all material
respects, were timely filed, and have been prepared in compliance with all
applicable Laws. All taxes due and owing by the Company or for which the Company
may be liable (whether or not shown on any tax return) have been paid. The
Company is not currently the beneficiary of any extension of time within which
to file any tax return. No claim known to the Company has ever been made by an
authority in a jurisdiction where the Company does not file tax returns that it
is or may be subject to taxation by that jurisdiction. There are no liens for
taxes known to the Company upon any of the assets of the Company.

(b) The Company has withheld and paid all taxes required to have been withheld
and paid in connection with any amounts paid or owing through the Closing Date
to any employee, independent contractor, creditor, stockholder or other third
party.

(c) To the Knowledge of the Company, no authority intends to assess any
additional taxes for any period for which tax returns have been filed. No
foreign, federal, state or local tax audits or administrative or judicial tax
proceedings are pending or being conducted with respect to the Company. Except
as set forth in Schedule 3.20(c), the Company has not received from any foreign,
federal, state, or local taxing authority (including jurisdictions where the
Company has not filed tax returns) any:

(i) notice indicating an intent to open an audit or other review;

(ii) request for information related to tax matters; or

(iii) notice of deficiency or proposed adjustment for any amount of tax
proposed, asserted or assessed by any taxing authority against the Company.

 

13



--------------------------------------------------------------------------------

(d) The Company has delivered to Buyer true and complete copies of all:

(i) Federal, state, municipal and foreign income tax returns filed by the
Company since January 1, 2006; and

(ii) All correspondence pertaining to taxes received by the Company from any
federal, state, municipal or foreign taxing authority since January 1, 2005.

(e) The Company has not waived any statute of limitations with respect to taxes
or agreed to any extension of time with respect to a tax assessment or
deficiency.

(f) The Company is not a party to or bound by any tax allocation, sharing or
indemnity agreements or arrangements. The Company does not have any liability
for the taxes of any Person under Treasury Regulations Section 1.1502 6 (or any
corresponding provisions of state, local or foreign tax Law). The Company has
never been a member of an affiliated, consolidated, combined or unitary group
filing for federal or state income tax purposes.

(g) For purposes of this Agreement, “tax” or “taxes” means any taxes,
assessments, fees, unclaimed property and escheat obligations and other
governmental charges imposed by any governmental entity, including income,
profits, gross receipts, net proceeds, alternative or add on minimum, ad
valorem, value added, turnover, sales, use, property, personal property
(tangible and intangible), environmental, stamp, leasing, lease, user, excise,
duty, franchise, capital stock, transfer, registration, license, withholding,
social security (or similar), unemployment, disability, payroll, employment,
social contributions, fuel, excess profits, occupational, premium, windfall
profit, severance, estimated or other charge of any kind whatsoever, including
any interest, penalty or addition thereto, whether disputed or not.

Section 3.21. Intellectual Property.

(a) Intellectual Property Assets. The term “Intellectual Property Assets” means:

(i) the phrase “Direct Drive Systems,” all fictional business names, trading
names, product names, Internet domain names, logos, slogans, trade dress,
trademarks and service marks used to identify the Company as the source for
goods or services, whether registered or unregistered, and all applications and
registrations therefor, and all common law rights and all goodwill associated
therewith (collectively, “Marks”);

(ii) all U.S. and foreign patents, patent applications, patent disclosures,
invention disclosures, inventions and discoveries that may be patentable and all
rights related thereto, including all reissues, reexaminations, divisions,
continuations, continuations-in-part, extensions or renewals of any of the
foregoing (collectively, “Patents”);

(iii) all copyrights in both published works and unpublished works, mask works
rights, database rights, moral rights and other rights of authorship, and all
applications and registrations therefor (collectively, “Copyrights”);

(iv) software (including object code and source code) and databases; and

 

14



--------------------------------------------------------------------------------

(v) all trade secrets and similar proprietary rights in confidential
information, including know-how, information, customer lists, technical
information, data, process technology, plans, drawings, blue prints, inventions,
discoveries, improvements, processes, techniques, devices, formulae, patterns
and methods, whether or not patentable or capable of being registered
(collectively, “Trade Secrets”),

owned, used or licensed (as licensee or licensor) by the Company or any entity
previously acquired by the Company (an “Acquired Company”). Schedule 3.21(a)
sets forth a true and complete list of all Patents, Copyrights and Marks used in
the operation of the Company’s businesses and that are issued, registered, or
for which an application to issue or register has been filed, indicating the
owner, jurisdiction and application or registration number, as applicable.

(b) Agreements. Schedule 3.21(b) contains a true and complete list and summary
description, including any royalties paid or received by the Company, of all
contracts that transfer rights in the Intellectual Property Assets into or out
of the Company to which the Company is a party or by which the Company is bound,
except for any license implied by the sale of a product and perpetual, paid-up
licenses for commonly available software programs with a value of less than
$10,000 under which the Company is the licensee. There are no outstanding and,
to the Knowledge of the Company, threatened, disputes or disagreements with
respect to any such agreement.

(c) Know-How Necessary for the Business.

(i) The Intellectual Property Assets are all those necessary for the conduct of
the Company’s businesses as described in the DDS Management Presentation, dated
August 4, 2009. The Company is the owner of all right, title and interest in and
to, or has a valid right and license to use, each of the Intellectual Property
Assets, free and clear of all liens, security interests, charges, encumbrances,
equities and other adverse claims. None of the Intellectual Property Assets are
subject to a royalty to a third party. The Company has not granted any other
Person an exclusive license to any Intellectual Property Asset .

(ii) All (a) former and current employees that have engaged in engineering,
design development, or deployment at the Company, or that have contributed to
engineering, design development, or deployment at the Company and (b) former and
current consultants that have engaged in engineering, design development, or
deployment at the Company, or that have contributed to engineering, design
development, or deployment at the Company, have executed written contracts with
the Company that assign to the Company all rights to any inventions,
improvements, discoveries or information relating to the business of the
Company. To the Knowledge of the Company, no employee of the Company has entered
into any contract with a third party that restricts or limits in any way the
scope or type of work in which the employee may be engaged or requires the
employee to transfer, assign or disclose information concerning his work to
anyone other than the Company.

 

15



--------------------------------------------------------------------------------

(d) Patents.

(i) As of the Closing Date, except as noted on Schedule 3.21(a), all of the
issued Patents have been maintained by the proper payment of all maintenance
fees, are not subject to any maintenance fees or patent office taxes falling due
within 90 days after the Closing Date, and are, to the Knowledge of the Company,
valid and enforceable.

(ii) No issued or pending Patent has been or is now involved in any
interference, reissue, reexamination or post-allowance opposition proceeding. To
the Knowledge of the Company, there is no patent or patent application of any
third party that potentially supports an interference with any pending Patent or
patent office opposition to an issued Patent.

(iii) To the Knowledge of the Company, no issued Patent is infringed or has been
challenged or threatened in any way.

(iv) The Company has, within the last two years, taken commercially reasonable
steps to mark all products made or sold under the issued Patents with the proper
patent notice in accordance with 35 U.S.C. § 287.

(e) Trademarks.

(i) As of the Closing Date, all Marks that have been registered have been
maintained by the proper payment of all maintenance fees and showings of proofs
of use, are not subject to any maintenance fees or trademark office taxes
falling due within 90 days after the Closing Date and are, to the Knowledge of
the Company, valid and enforceable.

(ii) No registered Mark or Mark for which an application to register has been
filed has been or is now involved in any opposition, invalidation or
cancellation and, to the Knowledge of the Company, no such action is threatened
with the respect to any of the Marks.

(iii) To the Knowledge of the Company, no Mark is infringed or has been
challenged or threatened in any way.

(iv) The Company has, within the last two (2) years, taken commercially
reasonable steps to mark all registered and material unregistered Company Marks
used in the Company’s businesses with the proper trademark notice in accordance
with 15 U.S.C. § 1111.

(f) Copyrights.

(i) As of the Closing Date, all the Copyrights that have been registered have
been maintained by the proper payment of all maintenance fees, are not subject
to any maintenance fees or copyright office taxes falling due within 90 days
after the Closing Date, and are, to the Knowledge of the Company, valid and
enforceable.

(ii) To the Knowledge of the Company, no registered Copyright or Copyright in
any software used in the products made or distributed by the Company is
infringed or,

 

16



--------------------------------------------------------------------------------

to the Knowledge of the Company, has been challenged or threatened in any way.
To the Knowledge of the Company, none of the subject matter of any of the
registered Copyrights or Copyrights in any software used in the products made or
distributed by the Company is a derivative work based on the work of a third
party.

(iii) The Company has, within the last two years, taken commercially reasonable
steps to mark all works encompassed by the registered Copyrights with the proper
copyright notice in accordance with 17 U.S.C. § 401.

(g) Trade Secrets.

(i) With respect to each Trade Secret, any documentation relating to such Trade
Secret is current, accurate and sufficient in detail and content to identify and
explain it and to allow its full and proper use by an operator of ordinary
skill, trained in the normal course of business with respect to such Trade
Secret.

(ii) The Company has entered into appropriate confidentiality agreements with
each of its (a) former or current employees that have been engaged in
engineering, design development, or deployment at the Company, or that have
contributed to engineering, design development, or deployment at the Company and
(b) former and current consultants that have engaged in engineering, design
development, or deployment at the Company, or that have contributed to
engineering, design development, or deployment at the Company.

(iii) To the Knowledge of the Company, the Trade Secrets are not part of the
public knowledge or literature, and have not been used, divulged or appropriated
for the benefit of any Person (other than the Company) to the detriment of the
Company. No Trade Secret is subject to any adverse claim in any proceeding or,
to the Knowledge of the Company, has been challenged or threatened in any way.

(h) Software. No software that is an Intellectual Property Asset contains or is
distributed with any third party software code (e.g., “copyleft” or “open
source” code) whose use or distribution (i) requires the disclosure or licensing
of any of Intellectual Property Asset to third parties or (ii) could otherwise
impose any limitation, restriction or condition on the right or ability of the
Company to use, distribute or provide access to any Intellectual Property Asset.

(i) Third Party Intellectual Property.

(i) The term “Third Party IP” means:

(A) all business names, trading names, product names, Internet domain names,
logos, slogans, trade dress, trademarks, service marks, whether registered or
unregistered, all applications and registrations therefor, all common law rights
and all goodwill associated therewith;

(B) all U.S. and foreign patents, patent applications, patent disclosures,
invention disclosures, inventions and discoveries that may be patentable, and
all rights related thereto, including all reissues, reexaminations, divisions,
continuations, continuations-in-part, extensions or renewals of any of the
foregoing;

 

17



--------------------------------------------------------------------------------

(C) all copyrights in both published works and unpublished works, mask works
rights, database rights, moral rights and other rights of authorship, and all
applications and registrations therefore;

(D) software (including object code and source code) and databases; and

(E) all trade secrets and similar proprietary rights in confidential
information, including know-how, information, customer lists, technical
information, data, process technology, plans, drawings, blue prints, inventions,
discoveries, improvements, processes, techniques, devices, formulae, patterns
and methods, whether or not patentable or capable of being registered;

(F) in the case of Clause (A) through (E) above (inclusive), owned or licensed
(as licensee or licensor) by a third party.

(ii) The operation of the Company’s business as described in the DDS Management
Presentation, dated August 4, 2009, does not infringe or misappropriate any
Third Party IP.

(iii) The Company has not received any written notice in the past 12 months
related to any alleged infringement or misappropriation of any Third Party IP by
the Company.

Section 3.22. Employees and Labor Matters.

(a) Schedule 3.22(a) sets forth the following information for each employee and
director of the Company and each individual who is employed by any staffing
agency or other Person and assigned to provide services to the Company,
including each employee on leave of absence: name; employing entities; date of
hire; and job titles; and a list of any employment, retention, severance,
incentive, bonus, change of control or other agreement entered with such Person.
The list of salaries and bonuses for each employee and director of the Company
and each individual who is employed by any staffing agency or other Person
assigned to provide services to the Company, previously provided to Buyer, are
true and complete.

(b) Except as set forth on Schedule 3.22(a), the Company is not a party to or
bound by any express or implied, oral or written, employment contract or
agreement (including collective bargaining agreement or other labor contracts)
applicable to any of its employees or contractors or to any person employed by a
staffing agency or other Person and assigned to provide services to the Company
(collectively, “Company Workers”). The Company has not agreed to recognize any
union or other collective bargaining representative, nor has any union or other
collective bargaining representative been certified as the exclusive bargaining
representative of any of the Company Workers. There is no question concerning
representation as to any collective bargaining representative concerning any
Company Worker and no labor union or representative thereof claims to or, to the
Knowledge of the Company, seeks to

 

18



--------------------------------------------------------------------------------

represent any Company Worker and no union organizational campaign or
representation petition is currently pending with respect to any Company Worker.
There is no pending or threatened labor dispute, slowdown strike or work
stoppage affecting the Company.

(c) All Company Workers and former Company Workers have been, or will have been
on or before the Closing Date, paid in full all wages, salaries, commissions,
bonuses, vacation pay, severance and termination pay, sick pay and other
compensation for all services performed by them that was accrued and payable to
them up to the Closing Date. All wages, salaries, commissions, bonuses, vacation
pay, severance and termination pay, sick pay and other compensation for all
services performed by Company Workers that was, or is, accrued by them up to the
Closing Date that is not payable prior to the Closing Date is, or will be on or
before the Closing Date, fully reflected on the accounting books of the Company.

(d) The Company has complied with all Laws applicable to obtaining, verifying
and maintaining records evidencing its employees’ immigration status and ability
to work in the United States. Accordingly, to the Knowledge of the Company, all
Company Workers are lawfully authorized to work in the United States according
to federal immigration law.

(e) No Company Worker is a party to, or bound by, any agreement or commitment or
subject to any restriction containing confidentiality, proprietary rights,
non-competition or other restrictive covenants which now or in the future may
adversely affect the Company’s business or the performance by such Company
Workers of their duties for the Company.

(f) Except as set forth on Schedule 3.22(f), no Company Worker is or may be
entitled to a retention, change of control, bonus, severance or other payment in
whole or in part because of:

(i) the termination of his or her employment or engagement with the Company; or

(ii) the transactions contemplated by this Agreement.

Section 3.23. Employee Benefit Plans.

(a) Schedule 3.23 provides a list of each of the following which is sponsored,
maintained, provided or contributed to by the Company or any of its ERISA
Affiliates (as defined below), whether directly or pursuant to the terms of an
employee services or leasing arrangement with a staffing agency or leasing
organization, or has been so sponsored, maintained, provided or contributed to
within six years prior to the Closing Date, or with respect to which the Company
or any of its ERISA Affiliates has any direct or indirect liability (each a
“Plan”):

(i) “employee benefit plan,” as such term is defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”);

(ii) plan that would be an employee benefit plan described in clause (i) of this
sentence if it was subject to ERISA, such as foreign plans and plans for
directors;

 

19



--------------------------------------------------------------------------------

(iii) equity bonus, equity ownership, equity option, restricted equity, equity
purchase, equity appreciation rights, phantom equity or other equity-based
compensation plan or arrangement;

(iv) bonus plan or arrangement, incentive award plan or arrangement, deferred
compensation agreement or arrangement, change in control plan or arrangement,
executive compensation or supplemental income arrangement, personnel policy,
vacation policy, severance pay plan, policy or agreement, consulting agreement
or employment agreement; and

(v) other employee benefit plan, agreement, arrangement, program, practice or
understanding.

The term “ERISA Affiliate” means any entity, trade or business that is a member
of a group described in Section 414(b), (c), (m) or (o) of the Internal Revenue
Code of 1986, as amended (the “Code”), or Section 4001(b)(l) of ERISA that
includes the Company, or that is a member of the same “controlled group” as the
Company pursuant to Section 4001(a)(14) of ERISA.

Schedule 3.23 separately identifies each Plan that is directly sponsored,
maintained, provided or contributed to by the Company or any of its ERISA
Affiliates and sponsored, maintained, provided or contributed to by the Company
or any of its ERISA Affiliates pursuant to the terms of an employee services or
leasing arrangement with a staffing agency or leasing organization.

(b) True and complete copies of each of the Plans, and related trusts, if
applicable, including all amendments thereto, have been delivered by the Company
to Buyer. There has also been delivered by the Company to Buyer, to the extent
applicable:

(i) the most recent annual or other report filed with each governmental entity;

(ii) the insurance contract and other funding agreement and all amendments
thereto;

(iii) the most recent summary plan description;

(iv) the most recent audited accounts and actuarial report or valuation required
to be prepared under applicable Laws; and

(v) the most recent determination letter or opinion letter issued by the
Internal Revenue Service.

(c) Neither the Company nor any of its ERISA Affiliates contributes to or has
any obligation to contribute to, and no Plan is, a plan subject to Title IV of
ERISA, Section 302 of ERISA or Section 412 of the Code. No Plan is funded
through a trust that is intended to be exempt from federal income taxation
pursuant to Section 501(c)(9) of the Code. Each Plan that is intended to be
qualified under Section 401(a) of the Code:

(i) satisfies the requirements of such Section;

 

20



--------------------------------------------------------------------------------

(ii) is maintained pursuant to a prototype document approved by the Internal
Revenue Service, or has received a favorable determination letter from the
Internal Revenue Service regarding such qualified status;

(iii) has been amended as required by applicable Laws; and

(iv) has not been amended or operated in a way which would adversely affect such
qualified status. As to any Plan that is intended to be qualified under
Section 401(a) of the Code, there has been no termination or partial termination
of the Plan within the meaning of Section 411(d)(3) of the Code.

(d) The Company and its ERISA Affiliates have substantially performed all
obligations, whether arising by operation of Law or by contract, required to be
performed by them in connection with the Plans, and to the Knowledge of the
Company, there have been no defaults or violations by any other party to the
Plans. Each Plan has been established, documented, administered and operated in
compliance with applicable Laws and its governing documents. There are no
actions, suits or claims pending, (other than routine claims for benefits) or,
to the Knowledge of the Company, threatened against, or with respect to, any of
the Plans or their assets. All contributions required to be made to the Plans
pursuant to their terms and the provisions of ERISA, the Code or any other
applicable Law have been timely made. No act, omission or transaction has
occurred which would result in imposition on the Company or any of its ERISA
Affiliates of:

(i) breach of fiduciary duty liability damages under Section 409 of ERISA;

(ii) a civil penalty assessed pursuant to Section 502 of ERISA; or

(iii) a tax imposed pursuant to Chapter 43 of Subtitle D of the Code.

To the Knowledge of the Company, there is no matter pending (other than routine
qualification determination filings) with respect to any of the Plans before the
Internal Revenue Service, the Department of Labor or other governmental
authority.

(e) Except as set forth on Schedule 3.23, the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby will not:

(i) require the Company or any of its ERISA Affiliates to make a larger
contribution to, or pay greater amounts or benefits under, any Plan than it
otherwise would, whether or not some other subsequent action or event would be
required to cause such payment or provision to be triggered; or

(ii) create or give rise to any additional vested rights, service credits or
other benefits or payments under any Plan.

Except as set forth on Schedule 3.23, in connection with the consummation of the
transactions contemplated by this Agreement, no payments of money or property,
acceleration of benefits or provisions of other rights have or will be made
hereunder, under the Plans or under any other agreement which, in the aggregate
and with respect to the Company, its subsidiaries and their

 

21



--------------------------------------------------------------------------------

respective employees and other service providers, would be reasonably likely to
result in imposition of the sanctions imposed under Sections 280G and 4999 of
the Code, whether or not some other subsequent action or event would be required
to cause such payment, acceleration or provision to be triggered.

(f) Each Plan which is an “employee benefit plan,” as such term is defined in
Section 3(3) of ERISA, may be unilaterally amended or terminated in its
entirety, in accordance with the terms thereof, without liability except as to
benefits accrued thereunder prior to such amendment or termination.

(g) Each Plan is either not a deferred compensation plan subject to the
requirements of Section 409A of the Code or has been established, maintained and
operated in compliance with the provisions of Section 409A of the Code. Each
stock option issued under the 2006 Plan does not provide for the deferral of
compensation under Section 409A of the Code by reason of satisfying the
requirements of Treasury regulation section 1.409A-1(b)(5)(i)(A). No Company
Worker or other Person providing services to the Company or any of its ERISA
Affiliates is entitled to a tax gross-up or similar payment for any tax or
interest that may be due under Section 409A of the Code.

(h) The Company and its ERISA Affiliates have remitted to Administaff, or other
staffing agency or leasing organization, if applicable, adequate funds to cover
the complete remuneration and compensation of the employees providing services
to the Company and its ERISA Affiliates and to fulfill any and all obligations
and responsibilities under its agreement with Administaff or such other staffing
agency or leasing organization on or before the contractually agreed upon date.

Section 3.24. Material Contracts.

(a) Schedule 3.24 sets forth a list as of the date of this Agreement of all oral
and written agreements or arrangements entered into by the Company that are
material to the Company’s business (the “Material Contracts”). Except as
disclosed in Schedule 3.24, there are no agreements or arrangements entered into
by the Company or to which the Company is bound that:

(i) involve commitments by the Company for terms of 12 months or longer;

(ii) involve the payment, or potential payment, of more than $100,000; or

(iii) contain a covenant not to compete (or similar arrangement) restricting the
Company from competing or engaging in any line of business.

(b) True and complete copies of each Material Contract have been provided to
Buyer. Except as disclosed in Schedule 3.24:

(i) each Material Contract represents a legal, valid and binding obligation of
the Company, and to the Knowledge of the Company, any other Person party
thereto, and is enforceable against the Company, and to the Knowledge of the
Company, any other Person party thereto, in accordance with its terms, except as
such enforceability may be limited by Laws affecting creditors rights and
general principals of equity;

 

22



--------------------------------------------------------------------------------

(ii) no Material Contract has been terminated, and neither the Company nor, to
the Knowledge of the Company, any other Person is in material breach or default
thereunder, and to the Knowledge of the Company, no event has occurred that with
notice or lapse of time, or both, would constitute a material breach or default,
or permit termination, modification in any manner adverse to the Company or
acceleration thereunder; and

(iii) no party has asserted or has (except by operation of law) any right to
offset, discount or otherwise abate any amount owing under any Material Contract
except as expressly set forth in such Material Contract.

(c) Except as set forth on Schedule 3.24(c), no Seller is a party to any oral or
written agreement or arrangement with the Company or in any manner relating to
or in any way affecting a Seller’s Shares.

Section 3.25. Disclosure.

To the Knowledge of the Company, there is no information or fact (other than
general economic or industry conditions) that has or would reasonably be
expected to have a material adverse effect on the Company that has not been
disclosed to the Buyer in this Agreement (including the Exhibits and Schedules
hereto).

Section 3.26. Transactions with Directors, Officers, Affiliates, etc.

Schedule 3.26 lists and sets forth a brief summary of all existing agreements
and arrangements with any director, officer, member, partner, employee of or
holder of any equity interest in the Company or any affiliate of the foregoing.

Section 3.27. Absence of Changes.

Except as set forth on Schedule 3.27 or on the Financial Statements, since
December 31, 2008:

(a) there has not been any change, effect, event or occurrence that is or would
be reasonably expect to have material adverse effect on the Company’s financial
conditions, results of operations, business, properties, assets or operations;

(b) the Company has operated and maintained its business in the ordinary course;

(c) there has not been any change by the Company in accounting or tax reporting
principles, methods or policies;

(d) the Company has not made or rescinded any election relating to taxes,
settled or compromised any claim relating to taxes; and

 

23



--------------------------------------------------------------------------------

(e) the Company has not made or committed to make any capital expenditures or
capital additions or betterments in excess of $50,000 individually or $200,000
in the aggregate.

Section 3.28. HSR.

The Company does not meet the size of person test set forth in the HSR Act, at
15 USC § 18a(a)(2)(B).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to the Sellers as of the date hereof and as
of the Closing Date as follows:

Section 4.1. Incorporation, Existence, Authority and Binding Obligation.

Buyer is a corporation duly incorporated, validly existing and in good standing
under the Laws of the State of Delaware and has all requisite corporate power,
authority and legal capacity to execute and deliver this Agreement and the other
Transaction Documents to which it is a party and to perform its obligations
hereunder and thereunder. The execution and delivery of this Agreement and the
other Transaction Documents to which Buyer is a party and the performance of the
transactions contemplated hereby and thereby have been duly and validly approved
by such action necessary on behalf of Buyer. This Agreement and each other
Transaction Documents to which Buyer is a party has been or will be duly
executed and delivered by Buyer, and (assuming due authorization, execution and
delivery by each other party to this Agreement and the other Transaction
Documents) constitutes the legal, valid and binding obligations of Buyer
enforceable against Buyer in accordance with its terms, except as such
enforceability may be limited by Laws affecting creditors’ rights or general
principals of equity.

Section 4.2. No Conflict.

The execution, delivery and performance by Buyer of this Agreement and each
other Transaction Document to which it is a party does not and will not:

(a) conflict with or violate the certificate of incorporation or bylaws of
Buyer;

(b) conflict with or violate any Law or Order applicable to Buyer (assuming the
condition in Section 6.2(g) is satisfied); or

(c) result in any breach of, or constitute a default (or event which with the
giving of notice or lapse of time, or both, would become a breach or default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any indenture, contract, agreement, lease, license, Permit or
other instrument relating to any material assets or properties to which Buyer is
a party or by which any of its respective material assets or properties is bound
or affected, except for any such breach, default, conflict or violation
described in clause (b) or (c) that would not reasonably be expected to have an
adverse effect on the ability of Buyer to perform its obligations under this
Agreement or any of the other Transaction Documents.

 

24



--------------------------------------------------------------------------------

Section 4.3. Brokers.

Any broker, finder or investment banker who may be entitled to brokerage,
finder’s or other fees or commissions in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Buyer will be compensated by Buyer.

ARTICLE V

ADDITIONAL COVENANTS

Section 5.1. Conduct of Business Prior to the Closing.

(a) The Company covenants and agrees that, between the date of this Agreement
and the Closing Date, it will continue to conduct the Company’s business in the
ordinary course and use reasonable efforts to preserve its present business
operations and organizations consistent with its past practice except for
actions expressly permitted or prescribed by this Agreement, matters incident to
carrying out this Agreement, and such further matters as may be consented to by
Buyer in advance in writing. Specifically in this regard (but not limited to the
following examples), except as disclosed to Buyer in this Agreement (including
the Schedules hereto) or otherwise agreed in writing in advance by Buyer,
following the date of this Agreement, the Company shall not:

(i) declare or make any dividends or distributions of cash or property;

(ii) make a loan, advance or capital contribution to any Person;

(iii) amend or modify any of its organizational documents;

(iv) sell, transfer, lease or dispose of any assets of the Company or impose any
liens on the assets of the Company other than sales of inventory in the ordinary
course of business;

(v) make any representations to the Company’s employees or any other Person
regarding their continued employment or terms and conditions thereof, nor
establish any new obligations binding the Company to any salary increases,
bonuses, retention bonuses, awards under the 2006 Plan, employee benefits,
change in control or severance payments or long term incentives for such
employees or other Persons;

(vi) transfer, assign, pledge, convey or grant any ownership interest or
exclusive license or rights to any Intellectual Property Asset, except in the
ordinary course of business; grant any material nonexclusive licenses to any
Intellectual Property Asset, except in the ordinary course of business, or
license to any Person, or otherwise extend, amend or modify any Person’s rights
to any Intellectual Property Asset, except in the ordinary course of business;

(vii) take or cause to be taken any action that could reasonably be expected to
delay or adversely affect the consummation of the transactions contemplated
hereby or that could reasonably be expected to result in any of the
representations and warranties contained in Article III becoming untrue or
inaccurate in any material respect; or

 

25



--------------------------------------------------------------------------------

(viii) agree in writing or otherwise to do any of the foregoing.

(b) The Company shall not amend any Plan or establish any new Plan. The Company
will, however, assist Buyer in its identification of and arrangements for or
creation of incentives for the retention of any such key employees on terms and
conditions as may be acceptable to and for the sole account and expense of
Buyer.

(c) Each Seller covenants and agrees that it shall cause the Company to comply
with this Section 5.1 and it shall not sell, assign, transfer or dispose (or
agree in writing or otherwise to do any of the foregoing) of any Shares other
than pursuant to this Agreement.

Section 5.2. Books and Records.

(a) The Sellers acknowledge and agree that from and after the Closing Date,
Buyer will be entitled to the originals of all books and records of the Company
and the Sellers shall cause the Company to deliver such books and records to
Buyer at the Closing.

(b) If, in order to properly prepare documents required to be filed with
applicable governmental authorities (including taxing authorities) or the
Company’s financial statements, it is necessary that Buyer or any Seller or any
successors thereto be furnished with additional information relating to the
Company or its assets, and such information is in the possession of such other
party, such party agrees to use its reasonable efforts to furnish such
information to such other party, at the cost and expense of the party being
furnished such information.

Section 5.3. Tax Matters.

(a) Pre-Closing Covenants. From the date of this Agreement until the Closing,
without the prior written consent of Buyer, which shall not be unreasonably
withheld, the Company shall not:

(i) make or change any election;

(ii) change an annual accounting period;

(iii) adopt or change any accounting method;

(iv) file any amended tax return;

(v) enter into any closing agreement with a tax authority;

(vi) settle any tax claim or assessment relating to the Company, intentionally
surrender any right to claim a refund of taxes;

(vii) consent to any extension or waiver of the limitation period applicable to
any tax claim or assessment relating to the Company,

 

26



--------------------------------------------------------------------------------

if such matter described above would have the effect of increasing the tax
liability of the Company for any period ending after the Closing Date or
decreasing any tax attribute of the Company existing on the Closing Date.

(b) Responsibility for Filing Tax Returns. Buyer shall prepare or cause to be
prepared and file or cause to be filed all tax returns for the Company which are
filed after the Closing Date.

(c) Cooperation on Tax Matters.

(i) Buyer, the Company and the Sellers’ Representative shall cooperate fully, as
and to the extent reasonably requested by the other parties (as applicable), in
connection with the filing of tax returns pursuant to this Section 5.3 and any
audit, litigation or other proceeding with respect to taxes. Such cooperation
shall include the retention and (upon the other party’s request) the provision
of records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. The Company and the Sellers’ Representative agree:

(A) to retain all books and records with respect to tax matters pertinent to the
Company relating to any taxable period beginning before the Closing Date until
the expiration of the statute of limitations (and, to the extent notified by
Buyer or the Sellers’ Representative, any extensions thereof) of the respective
taxable periods, and to abide by all record retention agreements entered into
with any taxing authority; and

(B) to give the other party reasonable written notice prior to transferring,
destroying or discarding any such books and records and, if the other party so
requests, the Company or the Sellers’ Representative, as the case may be, shall
allow the other party to make copies of such books and records.

(ii) Buyer and the Sellers further agree to use their reasonable efforts to
lawfully mitigate, reduce or eliminate any tax that may be imposed (including
with respect to the transactions contemplated herein) on the Company or the
Sellers for any taxable period, provided that Buyer shall be under no obligation
to do so if such action has the effect of increasing any tax liability of the
Company for any post-Closing period.

(iii) Buyer and the sellers further agree, upon request, to provide each other
with all information that either party may be required to report pursuant to
Code Section 6043 or 6043(A), or any treasury regulations promulgated
thereunder.

(d) Transfer Taxes. Buyer, on the one hand, and the Sellers, on the other hand,
shall each be responsible for, and shall indemnify the other against, 50% of the
payment of all state and local transfer, sales, use, stamp, registration or
other similar taxes resulting from the transactions contemplated by this
Agreement.

 

27



--------------------------------------------------------------------------------

(e) Proration of Taxes. In the case of taxes that are payable with respect to
any taxable period that begins before and ends after the Closing Date, the
portion of any such taxes that is attributable to the portion of the taxable
period ending on the Closing Date shall be:

(i) in the case of taxes that are either based upon or related to income or
receipts or imposed in connection with any sale or other transfer or assignment
of property (real or personal, tangible or intangible), deemed equal to the
amount that would be payable if the taxable period of the Company (and each
partnership in which the Company and its subsidiaries is a partner) ended with
(and included) the Closing Date; provided that exemptions, allowances or
deductions that are calculated on an annual basis (including depreciation and
amortization deductions) shall be allocated between the period ending on and
including the Closing Date and the period beginning after the Closing Date in
proportion to the number of days in each period; and

(ii) in the case of taxes that are imposed on a periodic basis with respect to
the assets or capital of the Company, deemed to be the amount of such Taxes for
the entire taxable period (or, in the case of such taxes determined on an
arrears basis, the amount of such taxes for the immediately preceding period),
multiplied by a fraction the numerator of which is the number of calendar days
in the portion of the period ending on and including the Closing Date and the
denominator of which is the number of calendar days in the entire taxable
period.

Section 5.4. Release and Termination. EFFECTIVE AS OF THE CLOSING, EACH SELLER
HEREBY IRREVOCABLY, UNCONDITIONALLY AND FOREVER ACQUITS, RELEASES AND DISCHARGES
THE COMPANY (BUT NOT BUYER, EXCEPT IN ITS CAPACITY AS A STOCKHOLDER OF THE
COMPANY AFTER THE CLOSING) AND EACH OF ITS RESPECTIVE PAST, PRESENT OR FUTURE
OFFICERS, DIRECTORS, EMPLOYEES, PARENTS, SUBSIDIARIES, AFFILIATES, ATTORNEYS,
AGENTS, REPRESENTATIVES, PRINCIPALS, MEMBERS, PARTNERS, STOCKHOLDERS (BUT WITH
RESPECT TO STOCKHOLDERS, ONLY FUTURE STOCKHOLDERS), SUCCESSORS, PREDECESSORS AND
ASSIGNS (INDIVIDUALLY AND COLLECTIVELY, THE “RELEASED PARTIES”) FROM ANY AND ALL
DEBTS, OBLIGATIONS, LOSSES, COSTS, PROMISES, COVENANTS, AGREEMENTS, CONTRACTS,
ENDORSEMENTS, BONDS, CONTROVERSIES, SUITS, ACTIONS, CAUSES OF ACTION, RIGHTS,
LIABILITIES, JUDGMENTS, SETTLEMENTS, CONTRIBUTIONS, ATTORNEYS’ FEES, INTEREST,
DAMAGES, PUNITIVE DAMAGES, EXPENSES, CLAIMS, POTENTIAL CLAIMS, COUNTERCLAIMS,
CROSS-CLAIMS, OR DEMANDS, IN LAW OR IN EQUITY, ASSERTED OR UNASSERTED, EXPRESS
OR IMPLIED, FORESEEN OR UNFORESEEN, SUSPECTED OR UNSUSPECTED, KNOWN OR UNKNOWN,
MATURED OR UNMATURED, CONTINGENT OR VESTED, LIQUIDATED OR UNLIQUIDATED, OF ANY
KIND OR NATURE OR DESCRIPTION WHATSOEVER, FROM THE BEGINNING OF TIME TO THE
CLOSING, THAT SELLER HAD, PRESENTLY HAS OR MAY HEREAFTER HAVE OR CLAIM OR ASSERT
TO HAVE AGAINST ANY OF THE RELEASED PARTIES, EXCEPT (1) FOR RIGHTS UNDER THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND (2) WITH RESPECT TO ANY SELLER
THAT IS A DIRECTOR OR OFFICER OF THE COMPANY, RIGHTS FOR INDEMNIFICATION UNDER
APPLICABLE LAW, THE COMPANY’S

 

28



--------------------------------------------------------------------------------

ORGANIZATIONAL DOCUMENTS OR THE COMPANY’S DIRECTORS AND OFFICERS INSURANCE
POLICIES. THIS RELEASE IS INTENDED TO BE COMPLETE, GLOBAL AND ALL ENCOMPASSING
AND SPECIFICALLY INCLUDES CLAIMS THAT ARE KNOWN, UNKNOWN, FIXED, CONTINGENT OR
CONDITIONAL.

Section 5.5. Use of Name.

Each Seller hereby agrees that from and after the Closing Date, neither such
Seller nor any of its affiliates will have any rights to directly or indirectly
use, or otherwise exploit any of the Marks, alone or in combination with any
other word, or any derivations thereof that would reasonably be expected to be
confused therewith or any service marks, trademarks, trade names, identifying
symbols, logos, emblems, signs or insignia confusingly similar thereto.

Section 5.6. Governmental Consents.

(a) Except for the filings and notifications made pursuant to the Hart Scott
Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”), the
Sherman Antitrust Act of 1890, as amended, the Clayton Act of 1914, as amended,
and the Federal Trade Commission Act of 1914, as amended (collectively, the “US
Antitrust Laws”), to which Section 5.6(b), and not this Section 5.6(a), will
apply, promptly following the execution of this Agreement, the parties will
proceed to prepare and file with the appropriate government authorities such
registrations, requests, reports, declarations, filings, Permits and notices
that are necessary in order to consummate the transactions contemplated by the
Transaction Documents and will diligently and expeditiously prosecute, and will
cooperate fully with each other in the prosecution of, such matters.

(b) If required by applicable Law, promptly following the execution of this
Agreement, but in no event later than 10 business days following the date of
this Agreement, the parties will file, or cause to be filed by their respective
“ultimate parent entities,” with the United States Federal Trade Commission (the
“FTC”) and the United States Department of Justice (the “DOJ”) the notifications
and accompanying information (if any) required to be filed under the HSR Act
with respect to the transactions contemplated in this Agreement and the other
Transaction Documents. Each party will also prepare and file with the FTC and
the DOJ such additional information as may be required in connection with
clearances under the HSR Act, and will diligently and expeditiously prosecute
the same. The Company and Buyer will furnish to the other such necessary
information and reasonable assistance as the other may reasonably request in
connection with its preparation of any filing or submission which is necessary
under the HSR Act or any other applicable Law, and will cooperate with each
other in the prosecution of all registrations, requests, reports, declarations,
filings, Permits and notices thereunder. The Company and Buyer will keep each
other apprised of the status of any communications with, and any inquiries or
requests for additional information from, the FTC, DOJ or any other governmental
authority.

(c) From the date of this Agreement through the date of termination of the
required waiting period under the HSR Act, the parties to this Agreement will
not take any action that could reasonably be expected to hinder or delay the
obtaining clearance or the expiration of the required waiting period under the
HSR Act or any other applicable Law. The parties to this

 

29



--------------------------------------------------------------------------------

Agreement agree to cooperate with each other in obtaining of clearance or the
expiration of the required waiting period under the HSR Act or any other
applicable Law. Notwithstanding anything to contrary contained herein, none of
the parties hereto will be required to:

(i) sell or otherwise dispose of, or hold separate and agree to sell or
otherwise dispose of, assets, categories of assets or businesses of the Company,
Buyer or any of their respective affiliates;

(ii) terminate such existing relationships and contractual rights and
obligations of the Company, Buyer or any of their respective affiliates;

(iii) terminate any relevant venture or other arrangement; or

(iv) effectuate any other change or restructuring of the Company, Buyer or any
of their respective affiliates (or, in each case, to enter into agreements or
stipulate to the entry of an order or decree with the FTC, DOJ or other
governmental authority).

Section 5.7. Consents and Notices.

(a) After the date of this Agreement and prior to the Closing, the Company and
each Seller will use commercially reasonable efforts to provide all notices and
obtain each waiver, consent, Permit or Order required to be obtained, whether
under any oral or written agreement or arrangement or otherwise, in connection
with the execution, delivery or performance of this Agreement or any other
Transaction Document by the Company or any Seller or the consummation of the
transactions contemplated hereby or thereby or for preventing the termination of
any right, privilege, Permit, certificate, agreement or arrangement of the
Company upon the consummation of the transactions contemplated hereby or
thereby, including those set forth on Schedule 3.7.

(b) The Sellers and the Company shall give prompt notice to Buyer of:

(i) the occurrence or nonoccurrence of any event the occurrence or nonoccurrence
of which would be likely to cause any representation or warranty made by such
Seller or the Company in Article III to be untrue or inaccurate at or prior to
the Closing; or

(ii) any failure of the Company or such Seller to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder prior to the Closing.

Section 5.8. Instructions Regarding Payments from Escrow Account.

In the event that a party is entitled to receive payment or distribution under
the Escrow Agreement, or any interest or earnings on any of such amounts held
thereunder, the applicable parties shall execute such documents and
instructions, including joint instructions to the Escrow Agent, as necessary to
authorize or effect such payment or distribution.

 

30



--------------------------------------------------------------------------------

Section 5.9. Employee and Benefit Matters.

(a) With the exception of those Company Workers identified in writing by Buyer
to Sellers’ Representative prior to Closing, all Company Workers employed or
co-employed by the Company as of the Closing Date shall remain employed (or
co-employed, as applicable) by the Company, Buyer or an affiliate of Buyer
immediately following the Closing (each such Company Worker, a “Retained
Employee”) at the base salary or wage rate that applies to such Retained
Employee prior to the Closing. Nothing in this Agreement is intended to, or
shall be interpreted to require, the Company, Buyer or any affiliate of Buyer to
continue the employment of any Retained Employee for any period of time
following the Closing Date. Further, nothing contained in this Agreement is
intended to, or shall be interpreted to, prevent the Company, Buyer or any
affiliate of Buyer from making future changes in the terms and conditions of
employment (including the compensation) of any Retained Employee.

(b) If any portion of the payments and benefits to be provided to a director of
the Company or a Company Worker in connection with the transactions contemplated
by this Agreement will constitute a “parachute payment” under Section 280G of
the Code, then, subject to the prior review and approval of Buyer, the Company
shall seek shareholder approval of such payments in a manner that satisfies the
requirements of Section 280G(b)(5) of the Code. On or before the date that is
five business days before the Closing Date, the Company shall provide to Buyer
an original, fully executed copy of all shareholder consents, if any, obtained
pursuant to the provisions of this paragraph.

(c) Nothing in this Agreement shall constitute an amendment to, or be construed
as amending, any benefit plan, program or agreement sponsored, maintained or
contributed to by the Company, Buyer or any of their respective affiliates.

Section 5.10. No Transfer, Exercise or Conversion.

After the date of this Agreement, no Seller shall:

(a) convey, assign or otherwise transfer any, or interest in any, Shares,
Warrants of Options (except in connection with the consummation of the
transactions contemplated by this Agreement); or

(b) exercise any Option or Warrant.

Section 5.11. Joinder.

Promptly following the date of this Agreement, the Company and the Sellers shall
cause the Persons identified on Schedule 5.11 to execute a Joinder Agreement,
substantially in the form of Exhibit E attached hereto, which will provide that
upon execution thereof, such Person is a Seller for all purposes of this
Agreement.

Section 5.12. Conversion of Preferred Stock; Stockholders Agreement.

(a) Each holder of Class A Preferred Stock and Class B Preferred Stock hereby
agrees that as of immediately prior to, and contingent upon the occurrence of,
the Closing, all

 

31



--------------------------------------------------------------------------------

shares of Class A Preferred Stock and Class B Preferred Stock held by such
holder shall be converted into shares of Common Stock in accordance with Article
4, Section 4.4A(ii) of the Company’s certificate of incorporation.

(b) The Company shall provide the notice required by Section 10(a) of the
Stockholders Agreement that the Transaction Documents are an Approved Sale
pursuant to the Stockholders Agreement to all Stockholders who did not sign the
Written Consent.

Section 5.13. Further Assurances.

Each party hereto shall, at its own cost and expense, at any time and from time
to time after the Closing Date, upon reasonable request, use its commercially
reasonable efforts to:

(a) do, execute, acknowledge and deliver, and cause to be done, executed,
acknowledged and delivered, all such further acts, transfers or assignments as
may be required to consummate the transactions contemplated hereby in accordance
with the terms hereof and

(b) take such other actions as may be reasonably required in order to carry out
the intent of this Agreement;

provided that in no event shall any party hereto be required to take any action
which increases in any way the liability of such party or which, in the opinion
of its counsel, is unlawful or would or could constitute a violation of any Law
or require any additional approval of any governmental authority.

ARTICLE VI

CONDITIONS TO THE CLOSING

Section 6.1. Conditions to Obligations of the Sellers.

The obligations of the Sellers to consummate the transactions contemplated by
this Agreement will be subject to the fulfillment by Buyer, at or prior to the
Closing, of each of the following conditions (unless waived in writing by the
Sellers’ Representative):

(a) Closing Deliveries. The Sellers’ Representative shall have received the
closing deliveries of Buyer set forth in Section 2.4(a).

(b) Accuracy of Representations and Warranties. The representations and
warranties of Buyer contained in Article IV will be true and correct in all
respects as of the Closing, other than such representations and warranties as
are expressly made as of another date, which will be true and correct in all
respects as of such date.

(c) Compliance with Covenants. All covenants contained in this Agreement to be
complied with by Buyer on or before the Closing will have been complied with in
all material respects.

 

32



--------------------------------------------------------------------------------

(d) No Adverse Order. No foreign, U.S. or state governmental authority or other
agency or commission or foreign, United States or state court of competent
jurisdiction will have enacted, issued, promulgated, enforced or entered any Law
or Order (whether temporary, preliminary or permanent) which is in effect and
has the effect of making the transactions contemplated by this Agreement illegal
or otherwise restraining or prohibiting consummation of such transactions;
provided, however, that the parties hereto will use their commercially
reasonable efforts to have any such Order vacated on or before the date of
termination (such termination to occur as set forth in Article VIII).

(e) HSR. If required by applicable Law, all waiting periods specified under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 with respect to the
transactions contemplated by this Agreement shall have lapsed or terminated.

(f) Employee Incentive Plan. Sellers’ Representative shall have received
evidence of Buyer’s approval of a performance based $5,000,000 employee
retention bonus plan.

Section 6.2. Conditions to Obligations of Buyer.

The obligations of Buyer to consummate the transactions contemplated by this
Agreement will be subject to the fulfillment by the Sellers, at or prior to the
Closing, of each of the following conditions (unless waived in writing by
Buyer):

(a) Closing Deliveries. Buyer shall have received the closing deliveries of each
Seller, the Sellers’ Representative and the Company set forth in Section 2.4(a).

(b) Accuracy of Representations and Warranties. The representations and
warranties of each Seller contained in:

(i) Sections 3.1 through 3.5 (inclusive) will be true and correct in all
respects as of the Closing (other than such representations and warranties as
are expressly made as of another date, which will be true and correct in all
respects as of such date); and

(ii) Article III (other than the representations and warranties contained in
Sections 3.1 through 3.5 (inclusive)) will be true and correct in all material
respects as of the Closing, other than such representations and warranties as
are expressly made as of another date, which will be true and correct in all
material respects as of such date, and other than such representations and
warranties which are qualified by materiality, which shall be true and correct
in all respects.

(c) Compliance with Covenants. All covenants contained in this Agreement to be
complied with by the Sellers and the Company on or before the Closing will have
been complied with in all material respects.

(d) No Adverse Order. No foreign, United States or state governmental authority
or other agency or commission or foreign, United States or state court of
competent jurisdiction will have enacted, issued, promulgated, enforced or
entered any Law or Order (whether temporary, preliminary or permanent) which is
in effect and has the effect of making any of the transactions contemplated by
this Agreement illegal or otherwise restraining or prohibiting consummation of

 

33



--------------------------------------------------------------------------------

such transactions; provided, however, that the parties hereto will use their
best efforts to have any such Order vacated on or before the date of termination
(such termination to occur as set forth in Article VIII).

(e) No Litigation. No suit, claim, cause of action, arbitration, investigation
or other proceeding contesting, challenging or seeking to alter, enjoin or
adversely affect the sale and purchase of the Shares or any other transaction
contemplated hereby will be pending or, to the knowledge of any of the parties
hereto, threatened.

(f) Approvals and Consents. The Sellers and the Company shall have delivered to
Buyer evidence satisfactory in form and substance to Buyer of the provision of
all notices and the obtainment of all waivers, consents, Permits and Orders set
forth in Schedule 3.7.

(g) HSR. If required by applicable Law, all waiting periods specified under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 with respect to the
transactions contemplated by this Agreement shall have lapsed or terminated.

(h) Resignations. Buyer shall have received executed resignations of each of the
directors of the Company as of the Closing and the officers of the Company
reasonably requested by Buyer, substantially in the form attached hereto as
Exhibit C.

(i) Amendment to License Agreement. Buyer shall have received a fully executed
copy of the amendment to the Calnetix License Agreement, acceptable in form and
substance to Buyer.

(j) Services Agreement. Buyer shall have received a fully executed copy of a
services agreement between the Company and Calnetix, Inc., substantially in the
form attached as Exhibit D hereto.

(k) Good Standing Certificate. Buyer shall have received a good standing
certificate from the Company, issued by the Secretary of State for the State of
Delaware, and a certificate of foreign qualification and good standing (as
applicable) for the Company from the appropriate public official for each state
in which the Company conducts business, each dated as of a recent date relative
to the Closing.

(l) Joinder Agreements. Buyer shall have received executed joinder agreements
from each of the Persons set forth in Schedule 5.11, substantially in the form
attached as Exhibit E hereto.

(m) Other Documents. Buyer shall have received all other documents reasonably
requested by Buyer to be delivered by any Seller or the Company in connection
with the consummation of the transactions contemplated by this Agreement.

 

34



--------------------------------------------------------------------------------

ARTICLE VII

INDEMNIFICATION

Section 7.1. Loss Defined; Indemnities.

For purposes of this Article VII, the term “Loss” will mean and include any and
all liability, loss, diminution in value, damage, claim, expense, cost, expense,
fine, fee, penalty, breach, legal fee, disbursement, obligation or injury
resulting from any and all claims, actions, suits, demands, assessments,
investigations, judgments, awards, arbitrations, audits, administrative orders
or other proceedings; provided that Loss shall not include an Excluded Loss. For
purposes of this Article VII, the term “Excluded Loss” shall mean any Loss
incurred by a Buyer Indemnitee resulting exclusively from: (a) a counterclaim
for patent infringement or other claims for damages as a result of the use of
any of the Intellectual Property Assets by a third party in a Buyer Patent
Infringement Suit; or (b) a claim for patent infringement or other claims for
damages as a result of the use of any of the Intellectual Property Assets filed
by a third party in a separate legal action that (i) would not have been filed
by such third party but for a Buyer Patent Infringement Suit and (ii) is filed
within 90 days of the date that Buyer files the Buyer Patent Infringement Suit
described in subparagraph (b)(i) above. Sellers’ Representative shall bear the
burden of proving that a Loss is an Excluded Loss. As used in this Article VII,
the term “Buyer Indemnitees” means Buyer and any present or future officer,
director, employee, affiliate, stockholder or agent of Buyer and, after the
Closing, the Company and any present or future officer, director, employee,
affiliate, stockholder or agent of the Company as of immediately following the
Closing; the term “Seller Indemnitees” means each Seller and, to the extent a
Seller is not an individual, any present or future officer, director, employee,
affiliate, stockholder or agent of each Seller.

Section 7.2. Indemnification by Sellers.

Subject to the other terms, conditions and limitations of this Agreement, the
Sellers, jointly and severally, shall indemnify, defend and hold harmless each
Buyer Indemnitee from and against any and all Losses suffered or incurred by any
Buyer Indemnitee that arise out of, relate to or result from:

(a) unpaid taxes that are attributable to periods (or portions thereof) ending
on or before the Closing Date, and that have not been accrued for purposes of
calculating Net Working Capital in accordance with Section 2.3 other than as a
result of elections made by the Company or actions taken by the Company that are
inconsistent with past positions and practices of the Company, in each case
where such election or action is made or taken on or after the Closing Date and
not required by or to comply with Law;

(b) any breach of any Seller representation or warranty in Article III;

(c) the breach or violation of any covenant or obligation of the Company before
Closing or any Seller under this Agreement;

 

35



--------------------------------------------------------------------------------

(d) any non-compliance with applicable Laws relating to the employment of any
Company Worker to the extent that such Loss arises from or relates to actions or
events occurring prior to the Closing;

(e) any Transaction Costs, to the extent not paid prior to the Closing or
accrued for purposes of calculating Net Working Capital in accordance with
Section 2.3;

(f) any Pre-Closing Liabilities (the “Seller Indemnified Liabilities”); and

(g) the failure of any Person to deliver at the Closing for transfer to Buyer
any certificates representing shares of outstanding capital stock of the Company
or Warrants or Options and the election by Buyer (in its sole discretion) to
waive any of the conditions to Closing set forth in Section 6.2 as a result of
such failure, but only to the extent such Losses suffered by Buyer are in excess
of the amounts Buyer would have been required to pay for such shares of
outstanding capital stock of the Company or Warrants or Options pursuant to
Section 2.4(b)(D) of this Agreement and such Losses were not otherwise included
in the calculation of Transaction Costs.

Section 7.3. Indemnification by Buyer.

Subject to the other terms, conditions and limitations of this Agreement, Buyer
shall indemnify, defend and hold harmless each Seller Indemnitee from and
against any and all Losses suffered or incurred by any Seller Indemnitee that
arise out of, relate to or result from:

(a) any breach of any Buyer representation or warranty in Article IV; and

(b) any breach or violation of any covenant or obligation in this Agreement of
Buyer.

Section 7.4. Procedures for Indemnification.

As used herein, an “Indemnified Party” means a party seeking indemnification
pursuant to Section 7.2 or Section 7.3 hereof, as applicable, and the term
“Indemnifying Party” means the party who is obligated to provide indemnification
under Section 7.2 or Section 7.3, as applicable. The Indemnified Party agrees to
give the Indemnifying Party prompt written notice of any event, or any claim,
action, suit, demand, assessment, investigation, arbitration or other proceeding
by or in respect of a third party (a “3rd Party Claim”) of which it has
knowledge, for which such Indemnified Party is entitled to indemnification under
this Article VII. In the case of a 3rd Party Claim, the Indemnifying Party will
have the right to direct, through counsel of its own choosing, the defense or
settlement of any such 3rd Party Claim at its own expense (and the Indemnified
Party may participate in such defense at its own expense); provided, however,
that the Indemnifying Party will not have the right to so direct if the
Indemnifying Party is a Seller and the estimated amount of Loss related to such
3rd Party Claim exceeds the then remaining Escrowed Amount. The Indemnified
Party will promptly provide the Indemnifying Party with access to the
Indemnified Party’s records and personnel relating to any such 3rd Party Claim
during normal business hours and will otherwise cooperate with the Indemnifying
Party in the defense or settlement of such 3rd Party Claim, and the Indemnifying
Party will reimburse the Indemnified Party for all of its reasonable out of
pocket costs and expenses paid to third parties. The Indemnified Party will not
pay, or permit to be paid, any part of any claim or demand arising

 

36



--------------------------------------------------------------------------------

from such 3rd Party Claim, unless the Indemnifying Party consents in writing to
such payment (which consent will not be unreasonably withheld) or unless a final
judgment from which no appeal may be taken by or on behalf of the Indemnified
Party is entered against the Indemnified Party for such liability. No such 3rd
Party Claim may be settled by the Indemnifying Party without the written consent
of the Indemnified Party, which consent will not be unreasonably withheld,
unless the judgment or proposed settlement involves only the payment of money
damages and does not seek to impose equitable relief. If the Indemnifying Party
fails to defend or fails to prosecute or withdraws from such defense, then the
Indemnified Party will have the right to undertake the defense or settlement
thereof, and seek reimbursement hereunder. If the Indemnified Party assumes the
defense of such 3rd Party Claim pursuant to this Section 7.4 and proposes to
settle such claim prior to a final judgment thereon or to forgo appeal with
respect thereto, then the Indemnified Party will give the Indemnifying Party
prompt written notice thereof and the Indemnifying Party will have the right to
participate in the settlement or assume or reassume the defense of such 3rd
Party Claim. If the Indemnifying Party does not direct the defense or settlement
of a 3rd Party Claim because of the proviso in the third sentence of this
Section 7.4, the Indemnified Party will not settle such 3rd Party Claim without
the written consent of the Indemnifying Party, which consent will not be
unreasonably withheld. For purposes of this Section 7.4, the Sellers’
Representative shall have the authority to act on behalf of the Sellers and
Buyer shall be permitted to rely on the actions of the Sellers’ Representative
and to serve notice to the Sellers’ Representative rather than the Sellers.

Section 7.5. Escrow.

(a) The Escrow Agreement will provide for the Escrow Agent thereunder to hold
the Escrowed Amount as security for the payment of any claims for Losses to
which Buyer Indemnitees are entitled pursuant to Section 2.3(d), Section 5.3,
Section 7.2 and Section 9.14, in accordance with the terms of this Section 7.5
and subject to any limitations on claims set forth in this Article VII. Any
claims for Losses pursuant to the preceding sentence shall be satisfied out of
the amounts held in the Escrow Account generally regardless as to whether any
individual Seller or all of the Sellers are obligated to make any such payment.

(b) On the first anniversary of the Closing Date, all then remaining amounts
held in the Escrow Account that exceed Six Million Dollars ($6,000,000), if any,
shall be distributed to the Sellers in accordance with their individual Escrow
Percentage, except the aggregate amount of then outstanding claims for Losses
made by Buyer Indemnitees that have not been resolved and satisfied (if
applicable) shall remain in the Escrow Account until such claims have been
resolved and satisfied, and thereafter all remaining amounts that exceed Six
Million Dollars ($6,000,000) shall be distributed to the Sellers in accordance
with their individual Escrow Percentage.

(c) On the third anniversary of the Closing Date, all then remaining amounts
held in the Escrow Account, including interest and earnings thereon, shall be
distributed to the Sellers in accordance with their individual Escrow
Percentage, except the aggregate amount of then outstanding claims for Losses by
Buyer Indemnitees that have not been resolved and satisfied (if applicable)
shall remain in the Escrow Account until such claims have been resolved and
satisfied, and thereafter all remaining amounts shall be distributed to the
Sellers in accordance with each Seller’s Escrow Percentage.

 

37



--------------------------------------------------------------------------------

(d) To the extent that the Sellers do not reimburse any Buyer Indemnitee within
five business days after notice from Buyer Indemnitee for any amounts to which
such Buyer is entitled pursuant to Section 2.3(d), Section 5.3, Section 7.2 and
Section 9.14, then such Buyer Indemnitee shall be entitled at any time and from
time to time, to deliver to the Escrow Agent written notice (a “Escrow Claim
Notice”) instructing the Escrow Agent to deliver to such Buyer Indemnitee such
portion of the Escrowed Amount as shall satisfy its claim for the amount owed by
the Sellers to Buyer Indemnitee (a “Escrow Claim”), which notice shall specify
with particularity the nature and amount of the Escrow Claim, including the
provision of this Agreement entitling such Buyer Indemnitee to such Escrow
Claim. Any such Escrow Claim Notice provided by Buyer Indemnitee to the Escrow
Agent shall also be simultaneously provided to the Sellers’ Representative. The
Sellers’ Representative may within 10 business days after receiving an Escrow
Claim Notice give written notice to Buyer Indemnitee and the Escrow Agent of any
objection thereto (the “Objection Notice”), which notice shall specify with
particularity the nature and basis for the Sellers’ objection. In the event that
the Sellers’ Representative fails to timely deliver an Objection Notice, then
Buyer and the Sellers’ Representative shall direct the Escrow Agent to disburse
to Buyer Indemnitee such portion of the Escrowed Amount as shall satisfy such
Escrow Claim set forth in such Escrow Claim Notice. If the Sellers’
Representative timely delivers an Objection Notice, then Buyer and the Sellers’
Representative shall promptly, and in any event within 30 business days after
Buyer Indemnitee’s receipt of the Objection Notice, meet to attempt to resolve
any disputes with respect thereto. If Buyer and the Sellers’ Representative are
unable to resolve a dispute, such dispute shall be resolved in accordance with
the provisions set forth in Section 9.12. Except as otherwise provided in this
Section 7.5, disbursements of the Escrowed Amount shall be governed by the
Escrow Agreement. All fees, costs and expenses of the Escrow Agent with respect
to the Escrow Agreement shall be paid 50% by Sellers from the Escrowed Amount
and 50% by Buyer.

Section 7.6. Survival Limitation.

(a) All representations and warranties made by each party in this Agreement and
in the disclosure schedules attached hereto and the other documents contemplated
hereby shall survive the Closing Date for a period of one year; except for:

(i) the representations and warranties in Section 3.20 (Taxes) and Section 3.23
(Employee Benefit Plans), which shall survive until the expiration of the
applicable statute of limitations;

(ii) the representations and warranties in Section 3.21 (Intellectual Property),
which shall survive the Closing Date for a period of four years; and

(iii) the representations and warranties in Section 3.1 (Incorporation;
Existence; Good Standing; Power and Authority; Qualification), Section 3.2 (Due
Execution; Binding Obligation), Section 3.3 (Certificate of Incorporation,
Bylaws and Minutes), Section 3.4 (Capitalization; Sellers’ Ownership of Shares)
and Section 3.5 (No Conflict), which shall survive indefinitely.

(b) Any claims for indemnification for breach of any representations or
warranties under this Agreement, the disclosure schedules and the other
documents contemplated hereby

 

38



--------------------------------------------------------------------------------

must be asserted within the applicable survival period for such representation
and warranty set forth in this Section 7.6. The covenants and agreements of each
party hereto contained in this Agreement shall survive for the relevant statute
of limitations period, unless a different period is expressly provided for
herein. Any claim asserted in writing prior to the expiration of the applicable
survival period shall survive (but only with respect to such claim) until such
claim is resolved and payment in respect thereof, if any is owing, is made.

Section 7.7. Limitations on Indemnification and Payment of Damages.

(a) Buyer shall not make a claim (other than for taxes, Transaction Costs or
pursuant to Section 7.2(g)) under Section 7.2 hereof until the aggregate amount
of indemnifiable Losses to Buyer Indemnitees exceeds $750,000.

(b) The Sellers shall not make a claim under Section 7.3 hereof until the
aggregate amount of indemnifiable Losses to Seller Indemnitees exceeds $750,000.

Section 7.8. Cap.

Notwithstanding anything to the contrary in this Article VII, in no event shall
the Company prior to Closing or the Sellers after the Closing be required to
make aggregate payments in respect of Seller Indemnified Liabilities arising out
of Section 7.2(b) (other than pursuant to a breach of a representation or
warranty contained in Section 3.1 through Section 3.5 (inclusive)) and
Section 7.2(f) in excess of Eight Million Dollars ($8,000,000) (the “Cap”);
provided, however, that the aggregate payments in respect of Seller Indemnified
Liabilities arising out of claims under Section 7.2(b) (other than pursuant to a
breach of a representation or warranty contained in Section 3.1 through
Section 3.5 (inclusive)) and Section 7.2(f) that are first asserted in writing
after the first anniversary of the Closing Date shall not exceed the lesser of

(i) Six Million Dollars ($6,000,000); and

(ii) the amount equal to

(A) the Cap MINUS

(B) any payments made in respect of Seller Indemnified Liabilities arising out
of Section 7.2(b) (other than pursuant to a breach of a representation or
warranty contained in Section 3.1 through Section 3.5 (inclusive)) and
Section 7.2(f) that were first asserted in writing on or before the Closing
Date.

In no event shall any Seller be liable to make any payments in respect of Seller
Indemnified Liabilities in excess of the share of the Purchase Price received,
directly or indirectly, by such Seller.

 

39



--------------------------------------------------------------------------------

Section 7.9. Exclusive Remedy.

In the absence of fraud or criminal conduct, the indemnification provisions in
this Article VII will be the sole and exclusive remedy and recourse for any
breach of this Agreement by Buyer or the Sellers, except as expressly provided
herein (including in Section 9.15 and the following sentence). In addition, in
the event of a breach or threatened breach by any Seller of any of the
provisions of Section 5.5 (Use of Name) and Section 9.13 (Confidentiality and
Publicity), Buyer shall be entitled to immediate injunctive relief, as the
Sellers acknowledge and agree that any such breach would cause the Buyer
irreparable injury for which they would have no adequate remedy at law.

Section 7.10. Characterization of Indemnification Payments.

Unless otherwise required by law, all payments made pursuant to this Article VII
shall be treated for all tax purposes as adjustments to the Purchase Price. To
the extent any such payment is not treated as a non-taxable adjustment to the
Purchase Price by any taxing authority, the Sellers or Buyer (as applicable)
shall make such payment on an after-tax basis so that the amount of any such
payment is increased to adjust for any taxes imposed on Buyer or the Sellers (as
applicable) as a result of receiving such payment.

ARTICLE VIII

TERMINATION, AMENDMENT AND WAIVER

Section 8.1. Termination.

This Agreement may be terminated at any time prior to the Closing:

(a) by the mutual written consent of the Sellers’ Representative and Buyer;

(b) by either the Sellers’ Representative or Buyer on or after October 31, 2009
if any condition to the Closing set forth in Section 6.1 or Section 6.2 has not
then been satisfied or waived, unless:

(i) such date is mutually extended by the written agreement of the Company and
Buyer or

(ii) the reasons for the failure of such condition to be satisfied is the
failure or delay on the part of the party attempting to terminate this Agreement
(including for purposes of the Sellers’ Representative attempting to terminate,
any failure or delay on the part of any Seller) pursuant to this Section 8.1(b)
to comply with or perform its covenants or obligations as set forth in this
Agreement or any other Transaction Document;

(c) by either the Sellers’ Representative or Buyer if a governmental authority,
administrative agency or court of competent jurisdiction shall have issued any
Order permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement and such Order shall have become
final and nonappealable; provided, however, that the party seeking to terminate
this Agreement pursuant to this clause (c) shall have complied with Section 5.6
(Governmental Consents) and, with respect to other matters not covered by
Section 5.6, shall have used its commercially reasonable efforts to remove such
Order;

 

40



--------------------------------------------------------------------------------

(d) by Buyer, if any of the conditions set forth in Section 6.2 above have not
been complied with or performed in any respect and such non-compliance or
non-performance is not cured or eliminated (or by its nature cannot be cured or
eliminated) by Sellers on or before the Closing Date; and

(e) by the Sellers’ Representative, if any of the conditions set forth in
Section 6.1 above have not been complied with or performed in any respect and
such non-compliance or non-performance is not cured or eliminated (or by its
nature cannot be cured or eliminated) by Buyer on or before the Closing Date.

Section 8.2. Effect of Termination.

In the event of termination in accordance with Section 8.1 hereof, this
Agreement will forthwith become void and there will be no liability on the part
of any party hereto, though no party will be absolved of any liability for any
willful and intentional breach of this Agreement as a result of the termination
of this Agreement.

Section 8.3. Waiver.

At any time prior to the Closing, Buyer or the Sellers may:

(a) extend the time for the performance of any of the obligations or other acts
of the other party hereto;

(b) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered pursuant hereto; or

(c) waive compliance for the other party with any of the agreements or
conditions contained herein;

provided, however, that any such waiver shall not in any way affect or serve as
a waiver of any right such party may have to indemnification related to any such
inaccuracies pursuant to Article VII. Any such extension or waiver will be valid
if set forth in an instrument in writing signed by the party to be bound
thereby.

ARTICLE IX

GENERAL PROVISIONS

Section 9.1. Expenses.

All costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated hereby will be paid by the party incurring such costs
and expenses, whether or not the Closing has occurred.

 

41



--------------------------------------------------------------------------------

Section 9.2. Notices.

All notices, requests, claims, demands and other communications hereunder will
be in writing and will be given or made (and will be deemed to have been duly
given or made upon receipt) by delivery in person, by courier service or by
registered or certified mail (postage prepaid, return receipt requested) to the
parties hereto at the following addresses (or at such other address for a party
as will be specified by like notice):

 

(a)    if to the Sellers:    with a copy to:    Before the Closing, to the
Company:       Direct Drive Systems    Fish & Richardson P.C.    12880 Moore
Street    225 Franklin Street    Cerritos, CA 90703    Boston, MA 02110    Attn:
Michael Dyar    Attn: Gene T. Barton, Jr., Esq.    After the Closing, to the
Sellers’ Representative    Vatche Artinian       c/o Direct Drive Systems      
12880 Moore Street       Cerritos, CA 90703    (b)    if to Buyer:    with a
copy to:    FMC Technologies, Inc.    FMC Technologies, Inc.    Attn: General
Counsel    Attn: Chief Financial Officer    1803 Gears Road    1803 Gears Road
   Houston, Texas 77067    Houston, Texas 770067

Section 9.3. Certain Interpretative Matters.

All references in this Agreement to Annexes, Exhibits, Schedules, Articles,
Sections, subsections and other subdivisions refer to the corresponding Annexes,
Exhibits, Schedules, Articles, Sections, subsections and other subdivisions of
or to this Agreement unless expressly provided otherwise. Titles appearing at
the beginning of any Articles, Sections, subsections or other subdivisions of
this Agreement are for convenience only, do not constitute any part of this
Agreement, and shall be disregarded in construing the language hereof. The words
“this Agreement,” “herein,” “hereby,” “hereunder” and “hereof” and words of
similar import refer to this Agreement as a whole and not to any particular
subdivision unless expressly so limited. The words “this Article,” “this
Section” and “this subsection” and words of similar import refer only to the
Article, Section or subsection hereof in which such words occur. The word “or”
is not exclusive, and the word “including” (in its various forms) means
“including, without limitation.” Pronouns in masculine, feminine or neuter
genders shall be construed to state and include any other gender, and words,
terms and titles (including terms defined herein) in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.

 

42



--------------------------------------------------------------------------------

Section 9.4. Severability.

If any term or other provision of this Agreement is held invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
conditions and provisions of this Agreement will nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party hereto. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties hereto as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible.

Section 9.5. Entire Agreement.

This Agreement constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
undertakings with respect to the subject matter hereof, both written and oral.

Section 9.6. Assignment.

This Agreement shall not be assigned by either party hereto without the prior
written consent of the non-assigning party; provided, however, that Buyer may
assign all or a portion of its rights and obligations hereunder to any Person
that directly or indirectly controls, is controlled by, or is under common
control with, Buyer, provided such Person agrees in writing to be bound by all
of Buyer’s obligations under this Agreement.

Section 9.7. No Third-Party Beneficiaries.

This Agreement is for the sole benefit of the parties hereto and their permitted
assigns and nothing herein, express or implied, is intended to or will confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement, except for the
indemnification rights of the Buyer Indemnitees and Seller Indemnitees under
Article VII hereof.

Section 9.8. Amendment; Waiver.

This Agreement may not be amended or modified except by an instrument in writing
signed by Buyer and the Sellers’ Representative. Waiver of any term or condition
of this Agreement will only be effective if in writing and will not be construed
as a waiver of any subsequent breach or waiver of the same term or condition, or
a waiver of any other term or condition of this Agreement.

Section 9.9. Governing Law.

This Agreement will be governed by, and construed in accordance with, the Laws
of the State of Delaware applicable to contracts executed and performed entirely
therein, without regard to the principles of choice of Law or conflicts or Law
of any other jurisdiction.

 

43



--------------------------------------------------------------------------------

Section 9.10. Counterparts.

This Agreement may be executed in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed will be
deemed to be an original but all of which taken together will constitute one and
the same agreement. Delivery of a copy of this Agreement bearing an original
signature by facsimile transmission or by electronic mail in “portable document
format” form shall have the same effect as physical delivery of the paper
document bearing the original signature.

Section 9.11. Restriction on Disclosure of Agreement Terms.

No party hereto shall publicly disclose or announce the price being paid for the
Company hereunder or the detailed terms and conditions of this Agreement (other
than to such party’s employees, directors or advisors with a need to know such
information) without the other party’s prior consent; provided, however, that
notwithstanding the foregoing, a party may make such disclosures regarding this
Agreement, as it determines with the advice of its legal counsel, are required
under applicable Laws, Orders, inquiries or subpoenas of any court or
governmental authority, and in that case such party will give the other parties
prior notice of its intention to make such disclosure pursuant to this
provision.

Section 9.12. Dispute Resolution.

In the event of any dispute or disagreement between any Seller and Buyer as to
the interpretation of any provision of this Agreement (or the performance of
obligations hereunder), the parties hereto shall promptly meet in a good faith
effort to resolve the dispute. Should such good faith effort fail to resolve the
dispute and upon the written request of any Seller or Buyer, the dispute shall
be referred to the level of President or Senior Vice President within each
party’s organization for decision. If the officers do not agree upon a decision
within 30 days after reference of the matter to them, each of any Seller and
Buyer shall be free to pursue and exercise any and all legal rights and remedies
available to them. The parties hereto shall be free to submit any unresolved
dispute to any form of alternative dispute resolution they deem appropriate or,
absent such agreement, the dispute shall be submitted to the courts of
Wilmington, Delaware, which forum, the parties hereto specifically agree, is a
proper and convenient dispute resolution forum.

Section 9.13. Confidentiality and Publicity.

All information related to this Agreement, the indicative offer letter dated
August 6, 2009, and the transactions contemplated by this Agreement, as well as
all other confidential and/or proprietary information relating to the Company,
is hereinafter referred to as “Confidential Information.” Except for disclosure
(if any) required by any Law to which any party hereto may be subject, the
parties hereto agree to hold all Confidential Information in confidence unless
and until information governed by this Section 9.13 becomes publicly known
(other than by disclosure in breach of this Section 9.13), in which case such
information may be disclosed only to the extent such information has become
publicly known. In the event that disclosure of Confidential Information is
required by Law, the party required to disclose Confidential Information shall
give the other parties reasonable advance notice and take such

 

44



--------------------------------------------------------------------------------

reasonable actions as the other parties may propose to minimize the required
disclosure. No press release or public announcement or comment in response to
inquiry related to the transactions contemplated by this Agreement shall be
issued or made by any party hereto without the consultation of the other parties
hereto.

Section 9.14. Sellers’ Representative.

Each Seller hereby appoints Vatche Artinian to serve as their exclusive
representative and agent (the “Sellers’ Representative”) for all purposes
related to and arising under this Agreement and the other Transaction Documents.
Buyer may act, and shall be fully protected in acting, in reliance upon any and
all acts and things done and performed by or agreements made by the Sellers’
Representative with respect to the foregoing described matters on behalf of the
Sellers as fully and effectively as though each had done, performed, made or
executed the same. Each Seller shall jointly and severally indemnify Buyer for
claims arising out of or related to Buyer’s reliance pursuant to this
Section 9.14.

Section 9.15. Specific Performance.

Each Seller and the Company and the Sellers’ Representative acknowledges and
agrees that Buyer would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each Seller and the Company and
the Sellers’ Representative agrees that Buyer shall be entitled, subject to
compliance with Section 9.12, to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court of the United States or any State thereof having jurisdiction over the
parties hereto and the matter, in addition to any other remedy to which they may
be entitled, at law or in equity.

Section 9.16. Fraud.

Notwithstanding any provision in this Agreement to the contrary, the liability
of any party hereto for fraud shall not be limited as set forth in this
Agreement.

[Signature pages follow]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Seller, the Company, Buyer and Sellers’ Representative
have executed or caused this Agreement to be executed by their respective duly
authorized representatives as of the Closing Date.

 

“COMPANY”     “BUYER” DIRECT DRIVE SYSTEMS, INC.     FMC TECHNOLOGIES, INC. By:
 

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

“SELLERS’ REPRESENTATIVE”      

 

        Vatche Artinian       the “SELLERS”       CALNETIX HOLDING COMPANY I,
LLC     COOPER CAPITAL DDS, LP By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

COOPER CAPITAL PARTNERS II, LP     P/S BI NEW ENERGY SOLUTIONS (BANKINVEST) By:
 

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

CABAYAN FAMILY TRUST     DDS INVESTORS, LLC By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

Signature Page to

Purchase Agreement



--------------------------------------------------------------------------------

KAWASAKI HEAVY INDUSTRIES LIMITED     ENERGY VENTURES III, LP By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

VA LIMITED, LLC     KRISTEN FREY By:  

 

   

 

Name:  

 

      Title:  

 

      VATCHE ARTINIAN     PIERRE GHAYAD

 

   

 

MICHAEL BAKER     DANIEL SABAN

 

   

 

ALBERT NELSON     RAED BKAYRAT

 

   

 

HENRY TOWERS     HERMAN ARTINIAN

 

   

 

Signature Page to

Purchase Agreement



--------------------------------------------------------------------------------

VENKATESHWARAN KRISHNAN     CASSANDRA BAILEY

 

   

 

EVEN BAKKE     DENNIS STROUSE

 

   

 

PAULO GUEDES PINTO     RICHARD FROGGE

 

   

 

KEVIN MCGLENSEY     MICHAEL DYAR

 

   

 

HONGYIH CHEN     JOHN H. KIKOSKI

 

   

 

Signature Page to

Purchase Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Seller, the Company, Buyer and Sellers’ Representative
have executed or caused this Agreement to be executed by their respective duly
authorized representatives as of the Closing Date.

 

CABAYAN FAMILY TRUST By:  

 

Name:  

 

Title:  

 

THE 2009 KATIA CABAYAN GRANTOR RETAINED ANNUITY TRUST By:  

 

Katia Cabayan Trustee THE 2009 VATCHE CABAYAN GRANTOR RETAINED ANNUITY TRUST By:
 

 

Vatche Cabayan Trustee

Signature Page to

Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

“3rd Party Claim” has the meaning set forth in Section 7.4.

“2006 Plan” has the meaning set forth in Section 3.4(a).

“Accountants” has the meaning set forth in Section 2.3(b).

“Acquired Company” has the meaning set forth in Section 3.21(a).

“Agreement” has the meaning set forth in the Preamble.

“Balance Sheet” has the meaning set forth in Section 3.8(a).

“Base Purchase Price” has the meaning set forth in Section 2.1(b).

“Buyer” has the meaning set forth in the Preamble.

“Buyer Indemnitees” has the meaning set forth in Section 7.1.

“Buyer Patent Infringement Suit” means a patent infringement action in which
Buyer as patentee asserts a claim for patent infringement for one or more of the
Patents assigned to the Company prior to the Closing.

“Calnetix License Agreement” means that certain Amended and Restated
Intellectual Property License Agreement” between Calnetix, Inc. and Direct Drive
Systems, Inc. having an effective date of January 16, 2008.

“Cap” has the meaning set forth in Section 7.8.

“Class A Preferred Stock” has the meaning set forth in Section 3.4(a).

“Class B Preferred Stock” has the meaning set forth in Section 3.4(a).

“Closing” has the meaning set forth in Section 2.2.

“Closing Date” has the meaning set forth in Section 2.2.

“Closing Date Net Working Capital” has the meaning set forth in Section 2.3(b).

“Code” has the meaning set forth in Section 3.23(a).

“Common Stock” has the meaning set forth in Section 3.4(a).

“Company” has the meaning set forth in the Preamble.

“Company Workers” has the meaning set forth in Section 3.22(b).

 

Exhibit A - 1



--------------------------------------------------------------------------------

“Confidential Information” has the meaning set forth in Section 9.13.

“Convertible Debt” has the meaning set forth in Section 3.4(c).

“Copyrights” has the meaning set forth in Section 3.21(a)(iii).

“Current Assets” means all inventory, including raw materials, work-in-progress,
and finished goods, all receivables, including trade & non-trade receivables,
any prepaid expenses, and other assets classified as current assets in
accordance with GAAP, but excluding cash, cash equivalents and Restricted Cash.

“Current Liabilities” means advances and progress payments from customers,
payables and other liabilities classified as current liabilities in accordance
with GAAP and, without duplication, all indebtedness of the Company to the
extent not repaid pursuant to Section 2.4(b)(i)(A), including that indebtedness
set forth Schedule 2.4(a)(iii)(C).

“Dispute Notice” has the meaning set forth in Section 2.3(b).

“DOJ” has the meaning set forth in Section 5.6(b).

“Effective Purchase Price Per Share” has the meaning set forth in
Section 2.4(b)(i)(D)(i).

“ERISA” has the meaning set forth in Section 3.23(a).

“ERISA Affiliate” has the meaning set forth in Section 3.23(a).

“Escrow Agent” has the meaning set forth in Section 2.4(b)(i)(B).

“Escrow Agreement” has the meaning set forth in Section 2.4(b)(i)(B).

“Escrow Claim” has the meaning set forth in Section 7.5.

“Escrow Claim Notice” has the meaning set forth in Section 7.5.

“Escrow Percentage” with respect to a Seller, means such Seller’s pro rata
portion of the portion of the Base Purchase Price that is distributed to all
Sellers at the Closing in accordance with Section 2.4(b).

“Escrowed Amount” has the meaning set forth in Section 2.4(b)(i)(B).

“Excluded Loss” has the meaning set forth in Section 7.1.

“Financial Statements” has the meaning set forth in Section 3.8(a).

“FTC” has the meaning set forth in Section 5.6(b).

“GAAP” means Unites States generally accepted accounting principles.

“Holdback Amount” has the meaning set forth in Section 2.4(b)(i)(C).

 

Exhibit A - 2



--------------------------------------------------------------------------------

“HSR Act” has the meaning set forth in Section 5.6(a).

“Indemnified Party” has the meaning set forth in Section 7.4.

“Indemnifying Party” has the meaning set forth in Section 7.4.

“Intellectual Property Assets” has the meaning set forth in Section 3.21(a).

“Knowledge of the Company” means the actual and current knowledge of Kevin
McGlensey, Dennis Strouse, Michael Dyar, Herman Artinian, Vatche Artinian, Co
Huynn and Venkateshwaran Krishnan, and the knowledge such individuals would
obtain after (a) a reasonable inquiry of the employees, advisors, agents and
counsel of and service providers to the Company who are reasonably likely to
have knowledge of the subject matter at issue and (b) a reasonable investigation
of the Company’s files that (i) are within the possession of, or reasonably
obtainable by, such person and (ii) such person has actual knowledge of a
reasonable likelihood of such files contain information pertinent to the subject
matter at issue.

“Law” means any federal, state, local, municipal or other administrative order,
constitution, law regulation or ordinance.

“Loss” has the meaning set forth in Section 7.1.

“Marks” has the meaning set forth in Section 3.21(a).

“Material Contracts” has the meaning set forth in Section 3.24(a).

“Net Working Capital” has the meaning set forth in Section 2.3(a).

“Net Working Capital Difference” has the meaning set forth in Section 2.3(d).

“Net Working Capital Threshold” has the meaning set forth in Section 2.3(a).

“Objection Notice” has the meaning set forth in Section 7.5.

“Options” has the meaning set forth in Section 3.4(c).

“Order” means any valid and binding order, judgment, injunction, award, decree,
ruling, charge or writ of any governmental authority having necessary
jurisdiction.

“Patents” has the meaning set forth in Section 3.21(a).

“Permit” means any franchise, license, permit, consent, approval or
authorization of any governmental authority.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, estate, trust, association or other governmental
authority.

“Plan” has the meaning set forth in Section 3.23(a).

 

Exhibit A - 3



--------------------------------------------------------------------------------

“Pre-Closing Liabilities” means any and all liabilities, whether accrued,
absolute, contingent, matured, unmatured or otherwise, incurred by the Company
resulting from its operation and business prior to the Closing, other than
(i) liabilities set forth on the face of the Balance Sheet (rather than any
notes thereto) or in the Disclosure Schedules and (ii) liabilities which have
arisen after the date of the Balance Sheet in the ordinary course of business in
a manner consistent with past practice.

“Preferred Stock” has the meaning set forth in Section 3.4(a).

“Purchase Price” has the meaning set forth in Section 2.1(b).

“Purchased Assets” means all of the assets, whether real, personal (tangible or
intangible) or mixed, used or held for use by the Company in the conduct of its
business.

“Released Parties” has the meaning set forth in Section 5.4.

“Restricted Cash” means One Hundred Seventy Eight Thousand Three Hundred and
Eighty Three Dollars ($178,383) held in the Company’s bank account at Union Bank
of California (CD) for purposes of supporting the Irrevocable Standby Letter of
Credit in favor of SFERS Real Estate Corp, RR, as landlord, required by the
Lease between the Company and SFERS Real Estate Corp, RR, effective September 1,
2009.

“Retained Employee” has the meaning set forth in Section 5.9(a).

“Seller” has the meaning set forth in the Preamble.

“Seller Indemnified Liabilities” has the meaning set forth in Section 7.2(f).

“Seller Indemnitees” has the meaning set forth in Section 7.1.

“Sellers’ Representative” has the meaning set forth in Section 9.14.

“Shares” has the meaning set forth in Section 3.4(a).

“Stockholders Agreement” means that certain Amended and Restated Stockholders
Agreement dated as of January 17, 2008 between the Company and each of the
Persons party thereto.

“tax” has the meaning set forth in Section 3.20(g).

“Third Party IP” has the meaning set forth in Section 3.21(i).

“Trade Secrets” has the meaning set forth in Section 3.21(a).

“Transaction Costs” means unpaid fees and expenses owed or to be owed by the
Company or any Seller to their accountants, attorneys, brokers, financial
advisors, consultants or other professionals and all other out-of-pocket costs
or expenses (including filing fees, termination, change of control or breakage
fees, costs of obtaining any consent, waiver, approval Order, Permit or
authorization, transaction bonuses, including bonuses or other payments payable
or payments made to the chief executive officer or other officers of the
Company, or similar items),

 

Exhibit A - 4



--------------------------------------------------------------------------------

in each case payable by the Company or any Seller in connection with the
structuring, negotiation or consummation of the transactions contemplated by
this Agreement and the other Transaction Documents; including any (a) “COC
Termination Fee” (as defined in that certain Joint Development Agreement dated
as of February 16, 2008 by and between the Company and Sulzer Pumps (UK) Ltd.,
or (b) other fees payable by the Company in connection with the consummation of
the transactions contemplated by this Agreement (whether as a result of actions
taken or a termination occurring before or after the Closing). Transaction Costs
shall also include any Losses suffered or incurred by any Buyer Indemnitee on or
prior to the Closing Date that arise out of, relate to or result from the
failure of any Person to deliver at the Closing for transfer to Buyer any
certificates representing shares of outstanding capital stock of the Company or
Warrants or Options and the election by Buyer (in its sole discretion) to waive
any of the conditions to Closing set forth in Section 6.2 as a result of such
failure, but only to the extent such Losses suffered by Buyer are in excess of
the amounts Buyer would have been required to pay for such shares of outstanding
capital stock of the Company or Warrants or Options pursuant to
Section 2.4(b)(D) of this Agreement and such Losses were not otherwise included
in the calculation of Transaction Costs.

“Transaction Documents” means this Agreement and all agreements, arrangements,
certificates and other documents to be entered into or delivered by any of the
parties hereto pursuant to this Agreement or the transactions contemplated
hereby.

“US Antitrust Laws” has the meaning set forth in Section 5.6(a).

“Warrants” has the meaning set forth in Section 3.4(c).

“Written Consent” has the meaning set forth in Section 3.1.

 

Exhibit A - 5